Exhibit 10.1

 

Agreement

 

 

by and among

 

 

CGI HOLDING CORPORATION d/b/a THINK PARTNERSHIP INC.

 

VINTACOM ACQUISITION COMPANY, ULC.

 

VINTACOM HOLDINGS INC.

 

THE SHAREHOLDERS OF VINTACOM HOLDINGS INC. and

 

BRAD HOGG, As Agent

 

 

DATED AS OF DECEMBER 2, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

ARTICLE II PURCHASE AND SALE

9

2.1

Purchase and Sale of Capital Stock

9

2.2

Purchase Price

9

2.3

Cancellation of Shares

10

2.4

Stock Options; Warrants

11

2.5

Taking Necessary or Further Action

11

2.6

Agency

11

2.7

Currency.

11

 

 

 

ARTICLE III RESTRICTIONS ON TRANSFER: REGISTRATION

11

3.1

Restrictions on Transfer

11

3.2

Registration

11

3.3

Acknowledgements of Shareholders

11

3.4

THK’s Privacy Covenants

12

3.5

Vintacom and Subsidiaries’ Privacy Covenants

12

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS AND VINTACOM

13

4.1

Organization and Qualification

13

4.2

Subsidiaries

13

4.3

Charter, Bylaws and Corporate Records

14

4.4

Authorization; Enforceability

14

4.5

No Violation or Conflict

14

4.6

Governmental and Third Party Consents and Approvals

15

4.7

Capital Structure

15

4.8

Financial Statements

15

4.9

Conduct in the Ordinary Course; Absence of Changes

16

4.10

Property

16

4.11

Tangible Personal Property

18

4.12

Board Approval

19

4.13

Insurance

19

4.14

Permits

19

4.15

Taxes

19

4.16

Labor Matters

20

4.17

[Reserved]

23

4.18

Compliance with Law

23

4.19

Certain Interests

23

4.20

Litigation

23

4.21

Intellectual Property

24

 

i

--------------------------------------------------------------------------------


 

4.22

Inventories

24

4.23

Receivables

24

4.24

Residency; Investment Sophistication; Backgrounds

24

4.25

Brokers

26

4.26

Cash/Banks and Brokerage Accounts

26

4.27

Indebtedness

26

4.28

Contracts

26

4.29

Title to Assets

27

4.30

Spyware/Adware.

27

4.31

Material Information

28

4.32

Transferred Information Notice

28

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THK AND VINTACOM ACQUISITION

28

5.1

Organization and Qualification

28

5.2

Capital Structure

29

5.3

Authorization; Enforceability

29

5.4

No Violation or Conflict

29

5.5

Governmental Consents and Approvals

30

5.6

Litigation

30

5.7

Brokers

30

5.8

Material Information

30

5.9

AMEX Listing

30

 

 

 

ARTICLE VI CLOSING DELIVERIES AND POST CLOSING COVENANTS

30

6.1

Vintacom/Shareholder Deliveries.

30

6.2

THK/Vintacom Acquisition Deliveries.

33

 

 

 

ARTICLE VII EMPLOYMENT MATTERS

34

7.1

Current Employees

34

7.2

Management of Vintacom Acquisition

34

 

 

 

ARTICLE VIII ADDITIONAL CONSIDERATION

36

8.1

Additional Consideration

36

8.2

Additional Covenants

36

 

 

 

ARTICLE IX INDEMNIFICATION

37

9.1

Survival of Representations and Warranties

37

9.2

Indemnification

37

9.3

Third Party Claim

39

 

 

 

ARTICLE X TAX MATTERS

39

10.1

Tax Returns

39

10.2

Contest Provisions

40

10.3

Assistance and Cooperation

41

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS

42

11.1

Notices

42

11.2

Entire Agreement

43

11.3

Binding Effect

43

11.4

Assignment

43

11.5

Modifications and Amendments

43

11.6

Waivers

43

11.7

No Third Party Beneficiary

43

11.8

Severability

43

11.9

Publicity

44

11.10

Governing Law

44

11.11

Counterparts; Facsimile Signatures

44

11.12

Headings

44

11.13

Expenses

44

11.14

Further Assurances

44

11.15

Arbitration

44

11.16

Incorporation by Reference

45

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Registration Rights Agreement

Exhibit B

 

Shareholder Representative Agreement

Exhibit C

 

Side Letter Agreement

Exhibit D

 

Option Agreement

 

SCHEDULES

 

Schedule 1.1

 

Combined Salaries

Schedule 2.2

 

Allocation of Merger Consideration

Schedule 3.5

 

Transferred Information

Schedule 4.1

 

Organization and Qualification

Schedule 4.2(a)

 

Subsidiaries

Schedule 4.2(b)

 

Subsidiary Jurisdictions

Schedule 4.6

 

Governmental and Third Party Consents and Approvals

Schedule 4.7

 

Capital Structure

Schedule 4.8

 

Financial Statements

Schedule 4.9

 

Conduct in Ordinary Course

Schedule 4.10(a)

 

Owned Property and Owned Property Lease

Schedule 4.10(b)

 

Leased Property

Schedule 4.11

 

Personal Property

Schedule 4.13

 

Insurance

Schedule 4.14

 

Permits

Schedule 4.15

 

Taxes

Schedule 4.16

 

Labor Matters

Schedule 4.19

 

Certain Interests

Schedule 4.20

 

Litigation

Schedule 4.21

 

Intellectual Property

Schedule 4.25

 

Brokers

Schedule 4.28

 

Contracts

Schedule 5.1

 

Organization and Qualification

Schedule 5.2(a)

 

Capital Structure

Schedule 5.2(b)

 

Capital Structure

Schedule 6.1(d)

 

Vintacom Employment Agreements

Schedule 6.1(i)

 

Vintacom Option Cancellation Agreement

Schedule 7.1

 

Employment Salary Letter

Schedule 7.1(b)

 

Options/Warrants

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement (this “Agreement”) made and entered into this 2nd day of
December, 2005, by and among CGI Holding Corporation, d/b/a Think Partnership
Inc., a Nevada corporation having its principal place of business in the State
of Illinois (“THK”), Vintacom Acquisition Company, ULC, an Alberta Unlimited
Liability Corporation an indirect, wholly owned subsidiary of THK (“Vintacom
Acquisition”), Vintacom Holdings Inc., an Alberta Business Corporation
(“Vintacom”) the individuals set forth on the signature page hereof 
(individually a “Shareholder” and collectively the “Shareholders”) and Brad
Hogg, as Agent.  THK, Vintacom Acquisition, Vintacom, the Shareholders and the
Agent are sometimes referred to herein each, individually, as a “Party” and,
collectively, as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Vintacom and its subsidiaries are in the business of owning and
operating on-line dating sites (collectively, the “Business”); and

 

WHEREAS, the board of directors, managers, shareholders and members (to the
extent required or applicable) of each of THK, Vintacom Acquisition and Vintacom
have each approved this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the Parties hereby agree as follows:

 


ARTICLE I

 


DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:

 

“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person, and without limiting
the generality of the foregoing, includes, with respect to the specified
Person:  (a) any other Person which beneficially owns or holds 10% or more of
the outstanding voting securities or other securities convertible into voting
securities of the Person, (b) any other Person of which the specified Person
beneficially owns or holds 10% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
officer or employee of the Person.

 

--------------------------------------------------------------------------------


 

“Agent” means the individual identified in the Preamble hereto or any successor
representative appointed by the Shareholders pursuant to the Shareholder
Representative Agreement.

 

“Average Quarterly Pre-Tax Earnings” means the average of the quarterly pre-tax
earnings of Vintacom Acquisition, prepared on a consolidated basis for Vintacom
Acquisition and each of its Subsidiaries, calculated in accordance with GAAP,
during the Measurement Period as reviewed or audited, from time to time, by
independent registered public accountants selected by THK, provided that no
deduction shall be made in the calculation of such earnings for any of the
following:  (a) an increase of up to an aggregate of $120,000 US in the
aggregate annual combined base salaries of Brad Hogg, Terry Schultz, Kelly
Oltean and Mike Baldock as compared to the aggregate annual combined base
salaries of Brad Hogg, Terry Shultz, Kelly Oltean and Mike Baldock during the
twelve month period ending on the Closing Date which is set forth on
Schedule 1.1 hereto, (b) the amount of any other increases in compensation
(including any amounts charged to compensation expense in connection with the
grant of stock options or warrants) that are approved by the board of directors
of THK or Vintacom Acquisition subsequent to the Closing; (c) any charge to
Vintacom Acquisition or any of its Subsidiaries for compensation paid to the
controller to be employed by Vintacom Acquisition or any of its Subsidiaries
subsequent to the Closing; and (d) any expense or other charges incurred by THK
and arising from or related to any claim asserted by or against the Shareholders
but only to the extent that (i) such expenses or other charges have been applied
toward the $50,000 limitation set forth in Section 9.2(c), or (ii) THK has
received an indemnity payment for such expenses or other charges pursuant to the
provisions of Article IX of this Agreement.

 

“Audited Financials” shall have the meaning ascribed in Article IV, Section 4.8
hereof.

 

“Business” means the on-line dating site business owned and operated by Vintacom
and its Subsidiaries.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are required or authorized to be closed in the City of Chicago, Illinois.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended through the date hereof and any regulations
promulgated thereunder.

 

“Claims of Any Nature” mean Liens, Litigation, obligations, claims and
encumbrances, actual or contingent, known or unforeseen, including but not
limited to any loan, claims for salary, bonuses or commissions, unpaid payroll
or other taxes, pension obligations, claims alleging discrimination or
harassment, claims alleging breach of contract, credit card chargebacks in
excess of 1% in respect of Visa and MasterCard and 25% in respect of Amerinet
(based upon the total transaction chargebacks incurred in that month, with
reference to the current month’s processed transactions), lawsuits, stock
options, stock warrants, phantom stock plans, stock appreciation rights or
plans, deferred compensation agreements, purchase agreements that cannot be
cancelled by Vintacom or Vintacom Acquisition, consulting agreements, employment
agreements other than the employment agreements referred to in

 

2

--------------------------------------------------------------------------------


 

Section 6.1(d), severance agreements or “change of control” agreements of any
nature , and any other liabilities of any nature whatsoever.

 

“Closing” shall mean the delivery of the consideration and documents referred to
in Article VI.

 

“Closing Date” shall mean the time and date on which the Closing takes place.
The Closing shall be held at the offices of Shefsky & Froelich Ltd., 111 East
Wacker Drive, Suite 2800, unless another place is agreed to in writing by the
Parties.

 

“Closing Date FMV” shall mean the average closing price of a share of THK Common
Stock on the principal market on which the shares are then traded for the ten
(10) consecutive trading days prior to the Closing Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Contract” means any contract, plan, undertaking, understanding, agreement,
license, lease, note, mortgage or other binding commitment, whether written or
oral.

 

“Copyrights” mean all copyrights (registered or otherwise) and registrations and
applications for registration thereof, and all rights therein provided by
multinational treaties or conventions.

 

“Court” means any Canadian federal or provincial court or any arbitration
tribunal of Canada or any province thereof or court or arbitration tribunal of
the United States, any domestic state, or any foreign country, and any political
subdivision thereof.

 

“Database” means all data and other information recorded, stored, transmitted
and retrieved in electronic form.

 

“Discretion “ means the sole, absolute and unfettered discretion and, in each
case where the term is used in conjunction with providing consent, means that
the Person whose consent is required may unreasonably and arbitrarily withhold,
condition or delay the consent.

 

“Documents” means this Agreement together with the Certificate of Merger and
Plan of Merger, the Schedules and Exhibits hereto and the other agreements,
documents and instruments required or contemplated to be executed in connection
herewith.

 

“Domestic Laws” means any Law of any Governmental Authority of Canada or the
United States.

 

“Employee Agreement” means each management, employment, bonus, loan or other
extension of credit, change in control, retention, severance, consulting,
non-compete, confidentiality, or similar agreement or contract any part of which
is in effect on the date of this Agreement or the Closing Date between Vintacom
and any employee.

 

“Employee Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA) and all bonus, stock or other security option, stock or other security
purchase, stock or

 

3

--------------------------------------------------------------------------------


 

other security appreciation rights, incentive, deferred compensation, retirement
or supplemental retirement, severance, golden parachute, vacation, cafeteria,
dependent care, medical care, employee assistance program, education or tuition
assistance programs, insurance and other similar fringe or employee benefit
plans, programs or arrangements, and any current or former employment or
executive compensation or severance agreements, written or otherwise, which have
ever been sponsored or maintained or entered into for the benefit of, or
relating to, any present or former employee or director of Vintacom, or any
trade or business (whether or not incorporated) which is a member of a
controlled group or which is under common control with Vintacom, whether or not
the plan is terminated.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time consistently applied.

 

“Governmental Authority” means any governmental or legislative agency or
authority (other than a Court) of Canada, any province, the United States, any
state thereof, or any other foreign country, and any political subdivision or
agency thereof, and includes any authority having governmental or
quasi-governmental powers, including any administrative agency or commission.

 

“GST” means goods and services tax payable pursuant to the Excise Tax Act
(Canada), as amended from time to time.

 

“Hardware” means all mainframes, midrange computers, personal computers,
notebooks, servers, switches, printers, modems, drives, peripherals and any
component of any of the foregoing.

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of the
Person, whether or not contingent, for borrowed money, (b) all obligations of
the Person for the deferred purchase price of property or services, (c) all
obligations of the Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by the
Person (even though the rights and remedies of creditor or lender under such an
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of the Person as lessee under leases that have
been or should be recorded as capital leases, in accordance with GAAP, (f) all
obligations, contingent or otherwise, of the Person under acceptance, letter of
credit or similar facilities, (g) all obligations of the Person to purchase,
redeem, retire, defease or otherwise acquire for value any capital stock of the
Person or any warrants, rights or options to acquire the capital stock, valued,
in the case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
indebtedness of others referred to in clauses (a) through (g) above guaranteed
directly or indirectly in any manner by the Person, or in effect guaranteed
directly or indirectly by the Person through an agreement (1) to pay or purchase
the indebtedness or to advance or supply funds for the payment or purchase of
the indebtedness, (2) to purchase, sell or lease (as lessee or lessor) property,
or to purchase or sell services, primarily for the purpose of enabling the
debtor to pay the indebtedness or to assure the holder of such indebtedness
against loss, (3) to supply

 

4

--------------------------------------------------------------------------------


 

funds to, or in any other manner invest in, the debtor (including any agreement
to pay for property or services irrespective of whether the property is received
or the services are rendered) or (4) otherwise to assure a creditor against loss
and all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of the indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by the Person, even though the
Person has not assumed or become liable for the payment of the indebtedness.

 

“Information System” means any combination of Hardware, Software or Database(s)
employed primarily for the creation, manipulation, storage, retrieval, display
and use of information in electronic form or media.

 

“Initial Pre-Tax Earnings” means $1.1 million U.S.

 

“Intellectual Property” means (a) inventions, improvements or discoveries,
whether or not patentable, whether or not reduced to practice or whether or not
yet made the subject of a pending Patent application or applications, (b) ideas
and conceptions of potentially patentable subject matter, including, without
limitation, any patent disclosures, whether or not reduced to practice and
whether or not yet made the subject of a pending Patent application or
applications, (c) Patents, (d) Trademarks,  (e) Copyrights, (f) Software,
(g) trade secrets and confidential, technical or business information (including
ideas, formulas, compositions, inventions, and conceptions of inventions whether
patentable or unpatentable and whether or not reduced to practice),
(h) confidential, technology (including know-how and show-how), manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial, marketing and business data, Databases,
Information Systems, pricing and cost information, business and marketing plans
and customer and supplier lists and information, (i) copies and tangible
embodiments of all the foregoing, in whatever form or medium, (j) all rights to
obtain and rights to apply for Patents, and to register Trademarks and
Copyrights, (k) all rights under any License Agreement and any license,
registered user agreement, technology or material, transfer agreement, and other
agreements or instruments with respect to items in (a) to (j) above; and (l) all
rights to sue and recover and retain damages and costs including, but not
limited to, attorneys’ fees and disbursements for present and past infringement
of any of the Intellectual Property rights hereinabove set out.

 

“Inventories” means, without limitation, merchandise, raw materials,
work-in-process, finished goods, replacement parts, packaging, office supplies,
maintenance supplies, computer parts and supplies and Hardware related to the
Business maintained, held or stored by, or for, Vintacom or any Subsidiary at
any location whatsoever and any prepaid deposits for any of the same terms.

 

“IRS” means the United States Internal Revenue Service.

 

“ITA” means the Income Tax Act (Canada), as amended from time to time.

 

“Knowledge” means (a) in the case an individual, knowledge of a particular fact
or other matter if the individual has actual knowledge of the fact or other
matter, and (b) in the case of a

 

5

--------------------------------------------------------------------------------


 

Person (other than an individual) the Person will be deemed to have knowledge of
a particular fact or other matter if any individual who is serving, or has at
any time served, as a director, officer, partner, executor, or trustee of the
Person (or in any similar capacity) has, or at any time had, actual knowledge of
the fact or other matter.

 

“Law” means with respect to a Person, property, transaction or event, all
applicable laws, statutes, Regulations, treaties, by-laws, ordinances, judgments
and decrees and (whether or not having the force of law) all applicable official
directives, rules, consents, approvals, authorizations, guidelines, orders
(including judicial or administrative orders) and policies of any Governmental
Authority having, or purporting to have authority over, that Person, property,
transaction or event, as the same may be amended from time to time.

 

“Leased Property” means any real property leased by Vintacom or a Subsidiary
including, all buildings and other structures, facilities or improvements
currently or hereafter located thereon, all fixtures, systems, equipment and
items of personal property of a Person attached or appurtenant thereto, and all
easements, licenses, rights and appurtenances relating to the foregoing but
excluding any Tangible Personal Property.

 

“Liabilities” means any and all debts, liabilities, Indebtedness and
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured or determined or determinable, including, without limitation, those
arising under any Liens, Law, Action or Order, Liabilities for Taxes and
Litigation and those debts, liabilities, Indebtedness and obligations arising
under any Contract.

 

“Liens” means any mortgage, pledge, security interest, attachment, encumbrance,
lien (statutory or otherwise), option, conditional sale agreement, right of
first refusal, first offer, or charge of any kind (including any agreement to
grant any of the foregoing), provided, however, that the term “Lien” shall not
include: (a) liens for Taxes, assessments and charges any Governmental Authority
due for which adequate reserve for payment has been made and which are being
diligently contested in good faith; (b) servitudes, easements, restrictions,
rights-of-way and other similar rights in real property or any interest therein
granted to any third party which do not have an adverse impact on the purposes
for which the real property is used; (c) liens for Taxes either not due and
payable or due but for which notice of assessments has not been given;
(d) undetermined or inchoate liens, charges and privileges incidental to current
construction or current operations and charges, adverse claims, security
interests or encumbrances of any nature whatsoever claimed or held by any
Governmental Authority which have not at the time been filed or registered
against the title to the asset or served upon the Person pursuant to Law or
which relate to obligations not due or delinquent; (e) assignments of insurance
provided to third party landlords (or their mortgagees) pursuant to the terms of
any lease, and liens or rights reserved in any lease for rent or for compliance
with the terms of the lease; (f) liens granted by Vintacom or any Subsidiary in
the ordinary course of the business, as applicable, to any public utility,
municipality or Government Authority in connection with the operations of
business, as applicable, other than liens granted for borrowed money;
(g) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pension or other social
security programs mandated under applicable Laws; and (h) restrictions on
transfer of securities imposed by applicable state and federal securities Laws.

 

6

--------------------------------------------------------------------------------


 

“Litigation” means any suit, proceeding, action, arbitration, cause of action,
claim, complaint, criminal prosecution, investigation, inquiry, demand letter,
governmental or other administrative proceeding, whether at law or at equity,
before or by any Court, Governmental Authority, arbitrator or other tribunal.

 

“Material Adverse Effect” means any circumstance, change in, or effect that,
individually or in the aggregate: (a) is, or could be, materially adverse to the
business, operations, assets or Liabilities (including, without limitation,
contingent Liabilities), employee relationships, customer or supplier
relationships, results of operations or the condition (financial or otherwise)
of the Person, (b) could materially adversely affect the ability of the Person
to operate or conduct its business in the manner in which it is currently
operated or conducted, or contemplated to be conducted or operated, or
(c) prevents the Person from completing any of the Transactions.

 

“Measurement Date FMV” means the average closing price of a share of THK Common
Stock on the principal market on which the shares are then trading, if any, for
the thirty (30) consecutive trading days prior to the end of the Measurement
Period.

 

“Measurement Period” means the first twelve (12) full calendar quarters
following the Closing Date.

 

“Non-Domestic Law” means any Law that is not a Domestic Law.

 

“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Court or Governmental Authority.

 

“Owned Property” means any real property owned by a Person together with all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items attached
or appurtenant thereto and all easements, licenses, rights and appurtenances
relating to the foregoing but excluding any Tangible Personal Property.

 

“Patents” mean all national (including the United States and Canada) and
multinational statutory invention registrations, inventor’s certificates,
industrial designs, patents, patent registrations and patent applications,
including all reissues, divisions, continuations, continuations-in-part,
extensions and reexaminations and foreign counterparts, and any and all rights
therein provided by multinational treaties or conventions and any and all
improvements or enhancements to the inventions disclosed in each such
registration, patent or application.

 

“Permits” means any licenses, permits, pending applications, consents,
certificates, registrations, approvals and authorizations.

 

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust, syndicate, Governmental Authority, or any other entity of
any nature.

 

“Personal Information” means information about an identifiable individual but
does not include business contact information provided the collection, use or
disclosure, as the case may

 

7

--------------------------------------------------------------------------------


 

be, of the business contact information is for the purposes of contacting an
individual in that individual’s capacity as an employee or an official of an
organization and for no other purpose.

 

“Receivables” means any and all accounts receivable, notes, book debts and other
amounts due or accruing due to Vintacom or any Subsidiary whether or not in the
ordinary course of its business, together with any unpaid financing charges
accrued thereon.

 

“Registration Rights Agreement” means that certain registration rights agreement
attached hereto as Exhibit A to be entered into at Closing between THK and the
Shareholders.

 

“Regulation” means any rule or regulation of any Governmental Authority.

 

“Revenue Canada” means the Canada Revenue Agency.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, (d) the technology supporting any
Internet site(s) operated by or on behalf of the Person and (e) all
documentation, including user manuals and training materials, relating to any of
the foregoing.

 

“Subsidiary” or “Subsidiaries” of Vintacom or Vintacom Acquisition means any
other Person in which Vintacom or Vintacom Acquisition, as the case may be,
owns, directly or indirectly, more than 50% of the outstanding voting securities
or other securities convertible into voting securities, or which may effectively
be controlled, directly or indirectly, by Vintacom or Vintacom Acquisition, as
the case may be.

 

“Tangible Personal Property” means each item or distinct group of machinery,
equipment, tools, supplies, furniture, fixtures, vehicles or rolling stock owned
or leased by the Person.

 

“Tax” or “Taxes” means any and all federal, provincial, state, local, or foreign
taxes, fees, levies, duties, tariffs, imposts, and other charges of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority or
other taxing authority, taxes or other charges on or with respect to income,
franchises, windfall or other profits, gross receipts, property, sales, GST,
use, capital stock, capital, payroll, employment, disability, social security,
workers’ compensation, unemployment compensation, or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer, value
added, or gains taxes; license, registration and documentation fees; and
customs’ duties, tariffs, and similar charges, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, whether disputed
or not and including any obligation to indemnify or otherwise assume or succeed
to the tax liability

 

8

--------------------------------------------------------------------------------


 

of any other Person, together with any interest or penalty, addition to tax or
additional amount imposed by any Governmental Authority.

 

“Tax Returns” means returns, reports, filings, elections, designations,
information statements, and other similar documents, including any schedule or
attachment thereto, with respect to Taxes required to be filed with the IRS, the
Canada Revenue Agency, or any other Governmental Authority or other taxing
authority or agency, domestic or foreign, including consolidated, combined and
unitary tax returns whether accrued, contingent or otherwise.

 

“THK Common Stock” means Common Stock, $.001 par value per share, of THK.

 

“Trademarks” mean all trademarks, service marks, trade dress, logos, trade names
and corporate names, whether or not registered, including all common law rights,
and registrations and applications for registration thereof, including, but not
limited to, all marks registered in the Canadian Intellectual Property Office,
United States Patent and Trademark Office, the Trademark Offices of Canada, the
states and territories of the United States of America, and the Trademark
Offices of other nations throughout the world, and all rights therein provided
by multinational treaties or conventions.

 

“Transactions” means the purchase and sale of all of the issued shares of
Vintacom Capital Stock and the other transactions contemplated by this
Agreement.

 

“Transferred Information” means the Personal Information to be disclosed or
conveyed to THK or any of its representatives or agents by or on behalf of
Vintacom, or its Subsidiaries, as a result of, or in conjunction with, the
transactions contemplated herein, and includes all Personal Information
disclosed to THK during the period leading up to, and including, the completion
of the transactions contemplated herein.

 


ARTICLE II

 


PURCHASE AND SALE

 

2.1           Purchase and Sale of Capital Stock.  Subject to, and in accordance
with, the terms and conditions set forth in this Agreement, effective as of
12:00 o’clock midnight on December 2, 2005 (the “Effective Date”), each of the
Shareholders shall sell, assign and transfer each share of the capital stock of
Vintacom (“Vintacom Capital Stock”) owned, directly or indirectly, by the
Shareholder, immediately before the Effective Date to Vintacom Acquisition, and
Vintacom Acquisition shall purchase all, but not less than all, of the Capital
Stock from the Shareholders, at and for a total purchase price consisting of the
consideration set forth in Section 2.2.  At the Closing, (a) THK and Vintacom
Acquisition shall deliver to Vintacom and the Shareholders the various documents
referred to in Article VI, Section 6.2 and (b) Vintacom and the Shareholders
shall deliver to THK and Vintacom Acquisition the various documents referred to
in Article VI, Section 6.1.

 

2.2           Purchase Price.

 

(a)           At the Closing, or at other times provided herein, Vintacom
Acquisition shall pay to the Shareholders set forth on the stock ledger of
Vintacom (the “Vintacom Stock

 

9

--------------------------------------------------------------------------------


 

Ledger”) an aggregate purchase price for all of the shares of Capital Stock of
Vintacom the following: (i) Two Million Seven Hundred Fifty Thousand Dollars
($2,750,000) in aggregate (being the sum of $0.126956 for each of the 21,661,130
issued shares of every class of Capital Stock of Vintacom) in cash (the “Cash
Consideration”) less the Escrowed Amount (as defined below), (ii) an additional
Two Million Seven Hundred Fifty Thousand Dollars ($2,750,000) by way of shares
of THK Common Stock (the “Stock Consideration” collectively with the Cash
Consideration, the “Initial Consideration”); the number of shares of THK Common
Stock to be issued as the Stock Consideration will be equal to the quotient
obtained by dividing the sum of $2,750,000 by the Closing Date FMV, as adjusted
for stock splits, stock dividends, reorganizations and the like occurring during
the ten trading day period used to calculate the Closing Date FMV, and any
fractional shares shall be rounded up to the nearest whole, and (iii) any
Additional Consideration under Article VIII (the “Additional Consideration” and
together with the Initial Consideration, the “Purchase Price”);

 

(b)           An amount equal to $465,000 U.S. (the “Escrowed Amount”) shall be
withheld from the Cash Consideration to be held and disbursed in accordance with
that certain side letter agreement attached hereto as Exhibit C (the “Side
Letter Agreement”);

 

(c)           Each certificate representing the THK Common Stock issued in
respect of the Purchase Price shall contain the legends set forth in
Section 4.24.

 

(d)           In order to ensure compliance with the restrictions referred to
herein, THK may, subject to the terms of the Registration Rights Agreement,
issue appropriate “stop transfer” instructions to its transfer agent with
respect to the THK Common Stock delivered pursuant to this Agreement;

 

(e)           THK will not be required (i) to transfer on its books any THK
Common Stock that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement or applicable Law, or (ii) to treat as owner of
the THK Common Stock or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the THK Common Stock have been so
transferred;

 

(f)            Any U.S. legend endorsed on a certificate pursuant to
Section 2.2(c) and the stop transfer instructions with respect to the THK Common
Stock shall be removed and THK shall cause the certificate to be cancelled and
shall issue a certificate without a U.S. legend to the holder thereof (i) if the
THK Common Stock is registered under the Securities Act and if the proposed
transfer thereof is consistent with the plan of distribution in the prospectus
with respect to the registration, or (ii) if the holder provides THK with an
opinion of counsel, reasonably satisfactory to legal counsel for THK, to the
effect that a sale, transfer or assignment of the THK Common Stock is exempt
from registration under the Securities Act.

 

2.3           Cancellation of Shares.  Immediately prior to the Effective Time,
each share of Vintacom Capital Stock either held in Vintacom’s treasury or owned
by any direct or indirect wholly-owned subsidiary of Vintacom immediately prior
to the Effective Time, shall be canceled and extinguished without any conversion
thereof or payment therefor.

 

10

--------------------------------------------------------------------------------


 

2.4           Stock Options; Warrants.  At the Effective Time, each option,
warrant or other contractual or other right to purchase or otherwise acquire or
convert into shares of Vintacom Capital Stock granted prior to the Effective
Time shall be cancelled, extinguished and terminated and shall not have any
right to any portion of the Purchase Price.

 

2.5           Taking Necessary or Further Action.  If, at any time and from time
to time after the Effective Time, any further action is necessary or desirable
to carry out the purposes of this Agreement and to vest in Vintacom Acquisition
full right, title and possession of all properties, assets, rights, privileges,
powers and franchises of Vintacom, and the officers and directors of Vintacom,
as comprised immediately after the Effective Time, shall be and are fully
authorized and directed, in the name of and on behalf of Vintacom, to take, or
cause to be taken, all such lawful and necessary action as is not inconsistent
with this Agreement.  THK shall cause Vintacom Acquisition to perform all of its
obligations relating to this Agreement and the transactions contemplated hereby.

 

2.6           Agency.  Upon execution of the Shareholder Representative
Agreement attached hereto as Exhibit B by the Shareholders and Brad Hogg as
agent, THK and Vintacom Acquisition shall be entitled to and shall deal
exclusively with the Agent on all matters relating to this Agreement with
respect to or that otherwise concern any Shareholder in connection with this
Agreement and the transactions contemplated hereby, including Article IX hereof,
and shall be entitled to rely conclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed by the Agent on
behalf of any Shareholder, and on any other action taken or purported to be
taken by the Agent on behalf of any Shareholder as fully binding upon the
Person.

 

2.7           Currency.  Unless otherwise specified herein, all references to
dollar amounts shall mean the amount in U. S. dollars at the exchange rate
existing on the relevant date of measure.

 


ARTICLE III

 


RESTRICTIONS ON TRANSFER: REGISTRATION

 

3.1           Restrictions on Transfer. All certificates representing THK Common
Stock issued pursuant to this Agreement shall bear any legends that THK deems
necessary or appropriate including a legend stating that the THK Common Stock
has not been registered under the Securities Act, and may not be transferred or
sold without such registration or an exemption therefrom.

 

3.2           Registration.  At the Closing, THK and the Shareholders shall
enter into the Registration Rights Agreement in the form attached hereto as
Exhibit A.

 

3.3           Acknowledgements of Shareholders.  (a)  Each Shareholder
acknowledges that no prospectus has been or will be filed by THK with any
securities commission or similar regulatory authority in Canada in connection
with the issuance of THK Common Stock as contemplated by this Agreement
(including THK Common Stock issued as Additional Consideration) and the issuance
of THK Common Stock is to be made in reliance upon

 

11

--------------------------------------------------------------------------------


 

applicable exemptions from the registration and prospectus requirements
available under applicable Canadian securities laws and as a result (i) each
Shareholder who receives any THK Common Stock will be restricted from using most
of the civil remedies available under applicable Canadian securities laws;
(ii) each Shareholder who receives any THK Common Stock may not receive
information that would otherwise be required to be provided to it under
applicable Canadian securities laws and (iii) THK is relieved from certain
obligations that would otherwise apply under applicable Canadian securities
laws.  Each Shareholder acknowledges that it may not be able to resell THK
Common Stock (including THK Common Stock issued as Additional Consideration)
except in accordance with limited exemptions under applicable securities laws in
Canada and that each Shareholder is solely responsible for complying with all
resale restrictions applicable to THK Common Stock received by it in connection
with the transactions contemplated by this Agreement (including THK Common Stock
issued as Additional Consideration).  Each Shareholder hereby agrees that it
will not resell any THK Common Stock (including THK Common Stock issued as
Additional Consideration) except in accordance with applicable Canadian
securities law; (b)  Each Shareholder hereby acknowledges that THK is not a
“reporting issuer” in any jurisdiction in Canada and has no intention of
becoming a “reporting issuer” in any such jurisdiction; and (c) Each Shareholder
hereby acknowledges and confirms that it has consulted with its own legal and
financial advisers with respect to its acceptance of THK Common Stock in
connection with the transaction contemplated by this Agreement (including THK
Common Stock issued as Additional Consideration) and the holding of THK Common
Stock as an investment, the tax consequences associated with the acquisition of
the THK Common Stock and dealings in the THK Common Stock and the resale
restrictions and “hold periods” to which the THK Common Stock is or may be
subject to under applicable Canadian securities law.

 

3.4           THK’s Privacy Covenants.  THK covenants and agrees: (a)  prior to
completing the Transactions, to collect, use and disclose the Transferred
Information solely for the purpose of reviewing and completing the Transactions,
including for the purpose of determining whether to complete the Transactions;
(b) after completing the Transactions, to collect, use and disclose the
Transferred Information solely for the purposes for which the Transferred
Information was initially collected from, or in respect of, the individual to
which the Transferred Information relates unless:  (i)  THK, Vintacom or any of
their respective Affiliates or subsidiaries has first notified the individual of
the additional purpose, and where required by Law, obtained the consent of the
individual to the additional purpose; or  (ii)  the use or disclosure is
permitted or authorized by Law, without notice to, or consent from, the
individual.

 

3.5           Vintacom and Subsidiaries’ Privacy Covenants.  Vintacom, each
Subsidiary, and the Shareholders, jointly and severally covenant and agree:

 

(a)           that Schedule 3.5 sets out details as to:

 

(1)           ALL PURPOSES FOR WHICH THE TRANSFERRED INFORMATION WAS INITIALLY
COLLECTED FROM, OR IN RESPECT OF, THE INDIVIDUAL TO WHICH THE TRANSFERRED
INFORMATION RELATES; AND

 

(2)           ALL ADDITIONAL PURPOSES WHERE VINTACOM, OR ITS SUBSIDIARIES, HAVE
NOTIFIED THE INDIVIDUAL OF THE ADDITIONAL PURPOSES, AND WHERE REQUIRED BY LAW,
OBTAINED THE CONSENT OF THE INDIVIDUAL TO THE USE OR DISCLOSURE OF THE
INFORMATION IN RESPECT OF THE ADDITIONAL

 

12

--------------------------------------------------------------------------------


 

PURPOSE, UNLESS THE USE OR DISCLOSURE IS PERMITTED OR AUTHORIZED BY LAW, WITHOUT
NOTICE TO, OR CONSENT FROM, THE INDIVIDUAL;

 

(b)           where the purposes described by Section 3.5(a) do not include a
purpose for which the Transferred Information is currently collected, used or
disclosed by Vintacom, or its Subsidiaries, to notify, in a manner and form
approved by THK, acting in its Discretion the individual to whom the information
relates of the additional purpose and to obtain the consent of the individual to
the collection, use and disclosure of their information in respect of the
additional purpose, unless the collection, use and disclosure is permitted or
authorized by Law, without notice to, or consent from, the individual; and

 

(c)           where required by Law, in a manner and form approved by THK,
acting in its Discretion , to:

 

(1)           NOTIFY THE INDIVIDUAL TO WHOM THE TRANSFERRED INFORMATION RELATES
OF THE DISCLOSURE OF THE TRANSFERRED INFORMATION TO THK AS CONTEMPLATED HEREIN;
AND

 

(2)           OBTAIN THE CONSENT OF THE INDIVIDUAL TO THE DISCLOSURE, UNLESS THE
DISCLOSURE IS PERMITTED OR AUTHORIZED BY LAW, WITHOUT NOTICE TO, OR CONSENT
FROM, THE INDIVIDUAL.

 


ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF
THE SHAREHOLDERS AND VINTACOM

 

In order to induce THK and Vintacom Acquisition to enter into this Agreement and
to consummate the transactions contemplated hereby, the Shareholders and
Vintacom jointly and severally each hereby represent and warrant as of the
Closing Date to each of THK and Vintacom Acquisition as follows:

 

4.1           Organization and Qualification.  Vintacom was duly incorporated on
June 13, 2002 and is a corporation duly organized, validly subsisting and in
good standing under the laws of the Province of Alberta, with full power and
authority, and is qualified, to own, lease and operate its properties and to
conduct its business as now conducted except where failure to be so organized,
subsisting and in good standing would not reasonably be expected to have a
Material Adverse Effect on Vintacom, and is duly licensed or qualified to
transact business as an extra-provincial or a foreign corporation and is in good
standing in each of the jurisdictions listed on Schedule 4.1, which are the only
jurisdictions in which the failure to be so licensed or qualified could have a
Material Adverse Effect on Vintacom.  Vintacom is not a distributing corporation
as that term is defined in the Business Corporations Act (Alberta).

 

4.2           Subsidiaries.  Schedule 4.2(a) sets forth a true and correct list
of each Subsidiary owned or controlled by Vintacom.  Each Subsidiary is a
corporation, duly organized, validly subsisting and in good standing under the
laws of the Province set forth next to its name on Schedule 4.2, with full power
and authority to own, lease and operate their respective properties and to
conduct their respective business as now conducted except where the failure to
be so organized, subsisting and in good standing would not reasonably be
expected to have a Material Adverse Effect on the Subsidiary or on Vintacom and
is duly licensed or qualified to transact

 

13

--------------------------------------------------------------------------------


 

business as foreign corporations, in good standing in each of the jurisdictions
listed on Schedule 4.2(b) as applicable to the Subsidiary, which are the only
jurisdictions in which the failure to be so licensed or qualified could have a
Material Adverse Effect on the relevant Subsidiary or on Vintacom.

 

4.3           Charter, Bylaws and Corporate Records.  True, correct and complete
copies of each of (a) the articles of incorporation of Vintacom and each
Subsidiary as amended and in effect on the date hereof, (b) the bylaws of
Vintacom and each Subsidiary as amended and in effect on the date hereof, and
(c) the minute books of Vintacom and each Subsidiary, have been previously made
available to THK.  The minute books contain complete and accurate records of all
meetings and other corporate actions of the board of directors, committees of
the board of directors, incorporators and stockholders of Vintacom or the
relevant Subsidiary from the date of its incorporation to the date hereof.

 

4.4           Authorization; Enforceability.  Vintacom has the corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Documents to which it is a party. The execution,
delivery and performance of this Agreement and the other Documents to which it
is a party and the consummation of the transactions contemplated herein and
therein have been duly authorized and approved by the board of directors of
Vintacom and the Shareholders, and no other action on the part of Vintacom or
the Shareholders is necessary to consummate the transactions contemplated by
this Agreement and the other Documents.  This Agreement and each of the other
Documents to be executed and delivered by Vintacom and the Shareholders have
been duly executed and delivered by, and constitute the legal, valid and binding
obligations of, Vintacom and the Shareholders, respectively, and are enforceable
against Vintacom and the Shareholders in accordance with their terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting creditor rights generally or by
general equity principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

4.5           No Violation or Conflict.  None of (a) the execution and delivery
by Vintacom and the Shareholders of this Agreement and the other Documents to be
executed and delivered by Vintacom and the Shareholders, (b) the consummation by
Vintacom and the Shareholders of the transactions contemplated by this Agreement
and the other Documents, or (c) the performance of this Agreement and the other
Documents required by this Agreement to be executed and delivered by Vintacom
and the Shareholders at the Closing, will (1) conflict with or violate the
articles of incorporation or bylaws of Vintacom or any Subsidiary, (2) conflict
with or violate any Law, Order or Permit applicable to Vintacom, any Subsidiary
or the Shareholders, or by which Vintacom or any of their respective properties
or capital stock are bound or affected, or (3) result in any breach or violation
of, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or impair the rights of Vintacom, any
Subsidiary or Shareholder or alter the rights or obligations of any third party
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Lien on any of the properties
or assets of Vintacom, any Subsidiary or any Shareholder except, in the case of
clause (2) or (3) above, for any conflict, breach, violation, default or other
occurrence that would not individually or in the aggregate, have a Material
Adverse Effect on Vintacom.

 

14

--------------------------------------------------------------------------------


 

4.6           Governmental and Third Party Consents and Approvals.  Except as
set forth on Schedule 4.6, the execution, delivery and performance of this
Agreement and the other Documents by Vintacom and the Shareholders does not and
will not require any consent, approval, authorization, Permit or other order of,
action by, filing with or notification to, any Governmental Authority or to any
third party.

 

4.7           Capital Structure.  Schedule 4.7 sets forth a true and correct
copy of Vintacom Stock Ledger.  The authorized capital stock of Vintacom
consists of an unlimited number of Class “A”, “B”, “C”, “D”, “E”, “F”, “G”, “H”,
“I”, “J”, “K” and “L” shares, of which: Classes “A”, “B”, “C” and “D” are
common, voting participating shares; Classes “E”, “F”, “G” and “H” are
non-voting participating shares; and “Classes “I”, “J”, “K” and “L” are
non-voting, non-participating shares, all as reflected on Vintacom Stock
Ledger.  As of the Closing Date, a total of 8,150,000 Class “A” shares,
8,150,000 Class “B” shares, 4,861,130 Class “C” shares and 500,000 Class “D”
shares were issued and outstanding (comprising 21,661,130 issued shares in
aggregate) all of which are owned (legally and beneficially) solely by the
Shareholders with good and marketable title thereto, free and clear of all
Liens.  Except as described above, there will be no shares of voting or
non-voting capital stock, equity interests or other securities of Vintacom
authorized, issued, reserved for issuance or otherwise outstanding at the
Closing. All of the outstanding shares of Vintacom Capital Stock are duly
authorized, validly issued, fully paid and non-assessable, and not subject to,
or issued in violation of, any kind of preemptive, subscription or any kind of
similar rights. There are no bonds, debentures, notes or other Indebtedness of
Vintacom having the right to vote (or convertible into securities having the
right to vote) on any matters on which the shareholders of Vintacom are eligible
or required to vote. There are no other outstanding securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind (contingent or otherwise) to which Vintacom is a party or bound
obligating Vintacom to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares or other voting securities of Vintacom Capital Stock
(“Securities Rights”) or obligating Vintacom to issue, grant, extend or enter
into any agreement to issue, grant or extend any Securities Rights that will
survive the Closing.  There are no outstanding contractual obligations of
Vintacom to repurchase, redeem or otherwise acquire any shares (or options to
acquire any such shares) or other security or equity interest of Vintacom
Capital Stock which will survive the Closing.  All of the issued and outstanding
shares of Vintacom Capital Stock were issued in compliance with all applicable
Law and are owned solely by the Shareholders.

 

4.8           Financial Statements.  (a)  Schedule 4.8 sets forth the audited
balance sheet of Vintacom and each Subsidiary as of December 31, 2004, and the
related audited income statement and statement of cashflows for the fiscal year
ended December 31, 2004 accompanied by the auditor’s report thereon (the
“Audited Financials”); and (b)  the unaudited balance sheet of Vintacom and each
Subsidiary as of June 30, 2005 and the schedules thereto and the related
unaudited income statement and statement of cashflows for the three month period
then ended (the “Unaudited Financials” and collectively with the Audited
Financials the “Company Financials”).  The Company Financials (i) have been
prepared in accordance with the books and records of the Person to which they
relate, (ii) are complete and correct in all material respects and have been
prepared in accordance with GAAP for the periods presented, except as to the
Unaudited Financials, for the omission of notes thereto and normal year-end
audit adjustments, which will not be material individually or in the aggregate. 
The Company Financials present

 

15

--------------------------------------------------------------------------------


 

fairly the financial condition and operating results of Vintacom and each
Subsidiary as of the dates and during the periods indicated therein, subject to
normal year-end adjustments, which will not be material in amount or
significance in the aggregate, and disclose all assets and Liabilities (whether
accrued, absolute, contingent or otherwise) of Vintacom as of the dates thereof.

 

4.9           Conduct in the Ordinary Course; Absence of Changes.  Since
December 31, 2004, Vintacom and each Subsidiary have conducted their respective
Business in the ordinary course, consistent with past practice, and except for
transactions whereby Vintacom has been permitted to reduce the aggregate cash on
hand (including restricted cash) at the Closing Date of Vintacom and its
Subsidiaries to $250,000, or as otherwise disclosed on Schedule 4.9, there has
been no change in their respective Businesses which has had a Material Adverse
Effect on Vintacom.

 

4.10         Property.

 

(a)           Schedule 4.10(a) lists (1) the street address of each parcel of
Owned Property, owned by Vintacom or any Subsidiary and (2) any and all leases
of all or any portion of any of Owned Property (“Owned Property Leases”). Any
parcel of Owned Property that is not subject to an Owned Property Lease is
occupied by Vintacom or a Subsidiary and is used solely to conduct the Business.
Schedule 4.10(a) lists for each Owned Property Lease (i) the street address of
each parcel subject to an Owned Property Lease, (ii) the identity of the lessor,
lessee and current occupant (if different) under each Owned Property Lease,
(iii) the term, the security deposit, if any, and rental payment terms of each
Owned Property Lease (and any subleases) pertaining to each Owned Property
Lease, (iv) any commissions due now or in the future on each Owned Property
Lease or in connection with an option to extend or renew and (v) any amendments
to each Owned Property Lease.  Except as disclosed in Schedule 4.10(a), neither
Vintacom nor any Subsidiary has provided any representations or warranties, nor
do any of them, have any ongoing responsibilities or obligations owed, to any
Person that acquired any Owned Real Property from Vintacom or any Subsidiary. 
There are no pending or, to Vintacom’s or any Shareholders’ Knowledge,
threatened Claims of Any Nature whatsoever relating to any Owned Real Property
or Leased Property.  There are no local improvement levies in respect of the
Owned Real Property.  All buildings, structures, fixtures and improvements on
the Owned Real Property, and to the best of Vintacom’s or any Shareholders’
Knowledge, on the Leased Property, have been constructed in conformity with all
applicable Laws including all applicable building or safety codes.  There are no
pending or, to Vintacom’s or any Shareholders’ Knowledge, threatened
condemnation or eminent domain proceedings that may affect the Owned Real
Property or Leased Property.  The use, occupancy and operation of the Owned Real
Property or Leased Property by Vintacom or any Subsidiary complies with all
applicable Laws.  None of the buildings, structures, fixtures and improvements
on the Owned Real Property, and to the best of Vintacom’s or any Shareholder’s
Knowledge on the Leased Property, encroaches upon any other lands and there are
no restrictive covenants or applicable Laws including by-laws, ordinances,
Regulations, restrictions or official plans which in any way materially restrict
or prohibit the use of the buildings, structures, fixtures and improvements or
real property for the purposes for which they are presently being used.  All
utilities that are required for the full and complete occupancy and use of the
Owned Real Property, and to Vintacom’s or any Shareholder’s Knowledge the Leased
Property, for the purposes for which such properties are

 

16

--------------------------------------------------------------------------------


 

presently being used including, electricity, water, telephone and similar
systems, have been connected to the Owned Real Property or the Leased Property
and are in good working order;

 

(b)           Schedule 4.10(b) lists: (i) Leased Property leased by Vintacom or
any Subsidiary; (ii) the identity of the lessor, lessee and current occupant (if
different) of each parcel of Leased Property; and (iii) the term, security
deposit, if any, and rental payment terms of the leases (and any subleases)
pertaining to each item of Leased Property; (iv) any commissions due now or in
the future on any Leased Property or in connection with an option to extend or
renew; and (v) any written document, including amendments thereto, relating to
any Leased Property;

 

(c)           Vintacom has made available to THK, true and correct copies of
each certificate of title or deed for each parcel of Owned Property and, for
each parcel of Leased Property, all title insurance policies, title reports,
surveys, real property reports, certificates of occupancy, environmental
reports, studies and audits, appraisals, other title documents and other
documents prepared by or on behalf of Vintacom or in Vintacom’s possession,
relating to or otherwise affecting the Owned Property, the Leased Property, or
the operation of the Business thereon or any other uses thereof;

 

(d)           Vintacom has delivered, or made available to THK, true and correct
copies of all leases and subleases listed in Schedule 4.10(a)-(b) and any and
all ancillary documents pertaining thereto, (including, but not limited to, all
amendments, consents for alterations and documents recording variations and
evidence of commencement dates and expiration dates), (the “Leases”).  With
respect to each Lease:

 

(1)           EACH LEASE IS THE LEGAL, VALID AND BINDING, OBLIGATION OF THE
PARTIES THERETO, ENFORCEABLE AGAINST EACH PARTY;

 

(2)           NONE OF (A) THE EXECUTION AND DELIVERY BY VINTACOM AND THE
SHAREHOLDERS OF THIS AGREEMENT AND THE OTHER DOCUMENTS, (B) THE CONSUMMATION BY
VINTACOM AND THE SHAREHOLDERS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER DOCUMENTS, (C) THE PERFORMANCE BY VINTACOM AND THE SHAREHOLDERS OF
THIS AGREEMENT AND THE OTHER DOCUMENTS WILL (I) CONFLICT WITH OR VIOLATE THE
TERMS OF ANY LEASE OR (II) RESULT IN ANY BREACH OR VIOLATION OF, OR CONSTITUTE A
DEFAULT (OR AN EVENT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR IMPAIR THE RIGHTS OF VINTACOM, ANY SUBSIDIARY OR ANY
SHAREHOLDER OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR GIVE
TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF,
ANY LEASE;

 

(3)           NEITHER VINTACOM NOR ANY SUBSIDIARY NOR TO THE KNOWLEDGE OF
VINTACOM OR OF ANY SHAREHOLDERS, ANY OTHER PARTY TO ANY LEASE, IS IN BREACH OR
DEFAULT OF SUCH LEASE IN ANY MATERIAL RESPECT, AND, TO THE KNOWLEDGE OF VINTACOM
OR OF ANY SHAREHOLDERS, NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME
WOULD CONSTITUTE A BREACH OR DEFAULT OR PERMIT TERMINATION, MODIFICATION OR
ACCELERATION UNDER THE LEASE;

 

(4)           THE RENTAL SET FORTH IN EACH LEASE IS THE ACTUAL RENTAL BEING
PAID, AND THERE ARE NO SEPARATE AGREEMENTS OR UNDERSTANDINGS REGARDING THE
AMOUNT OF RENT;

 

(5)           NONE OF VINTACOM OR ANY SUBSIDIARY HAVE ANY OPTION OR RIGHT OF
FIRST REFUSAL RELATING TO THE PREMISES COVERED BY ANY LEASE.  NO EVENT EXISTS
WHICH, BUT FOR THE

 

17

--------------------------------------------------------------------------------


 

LAPSE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER
ANY OPTION OR RIGHT OF FIRST REFUSAL AND NO PARTY TO ANY OPTION OR RIGHT IS
CLAIMING ANY DEFAULT OR TAKING ANY ACTION PURPORTEDLY BASED UPON THE DEFAULT;

 

(6)           NONE OF VINTACOM OR ANY SUBSIDIARY HAS WAIVED, OR OMITTED TO TAKE
ANY ACTION IN RESPECT OF ANY MATERIAL RIGHTS UNDER ANY LEASE; AND

 

(7)           NONE OF VINTACOM OR ANY SUBSIDIARY HAS CURRENTLY, OR WILL HAVE AT
THE CLOSING DATE, ANY OBLIGATION TO LEASE OR SUBLEASE, ANY PROPERTY OTHER THAN
THE LEASED PROPERTY, OR TO GRANT ANY OPTION OR RIGHT OF FIRST REFUSAL TO LEASE
OR SUBLEASE ANY PROPERTY OTHER THAN AS SET OUT ON SCHEDULE 4.10(C).

 

4.11         Tangible Personal Property.

 

(a)           Schedule 4.11 sets forth a true and correct copy of each item of
Tangible Personal Property owned or leased by Vintacom or any Subsidiary with
respect to any Shareholder owned or leased by any Shareholder and used in the
Business or with respect to any Tangible Personal Property owned by Vintacom or
any Subsidiary and leased by it to any other Person.

 

(b)           Vintacom has delivered or made available to THK true, correct and
complete copies of all leases for any Tangible Personal Property leased by
Vintacom or any Subsidiary and any and all material ancillary documents
pertaining thereto.  With respect to each lease of Tangible Personal Property in
respect of which Vintacom or any Subsidiary is a lessee:

 

(1)           EACH LEASE, TOGETHER WITH ALL ANCILLARY DOCUMENTS DELIVERED
PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 4.11(B), IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE AGAINST EACH OF THE
PARTIES IN ACCORDANCE WITH THE TERMS THEREOF;

 

(2)           NONE OF VINTACOM, ANY SUBSIDIARY OR ANY SHAREHOLDER OR TO THE
KNOWLEDGE OF VINTACOM OR ANY SHAREHOLDER, ANY OTHER PARTY TO ANY LEASE, IS IN
BREACH OR DEFAULT IN ANY MATERIAL RESPECT, AND NO EVENT HAS OCCURRED THAT, WITH
NOTICE OR LAPSE OF TIME WOULD CONSTITUTE SUCH A BREACH OR DEFAULT OR PERMIT
TERMINATION, MODIFICATION OR ACCELERATION UNDER, ANY LEASE; AND

 

(3)           NONE OF (A) THE EXECUTION AND DELIVERY BY VINTACOM AND THE
SHAREHOLDERS OF THIS AGREEMENT AND THE OTHER DOCUMENTS, (B) THE CONSUMMATION BY
VINTACOM AND THE SHAREHOLDERS OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER DOCUMENTS, (C) THE PERFORMANCE BY VINTACOM OR THE SHAREHOLDERS OF
THIS AGREEMENT AND THE OTHER DOCUMENTS REQUIRED BY THIS AGREEMENT WILL
(1) CONFLICT WITH OR VIOLATE THE TERMS OF ANY LEASE OR (2) RESULT IN ANY BREACH
OR VIOLATION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR IMPAIR THE RIGHTS OF VINTACOM,
ANY SUBSIDIARY OR ANY SHAREHOLDER OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY
THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY MATERIAL LEASE OF TANGIBLE PERSONAL
PROPERTY EXCEPT FOR ANY CONFLICT, BREACH, VIOLATION, DEFAULT OR OTHER OCCURRENCE
THAT WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT
ON VINTACOM.

 

18

--------------------------------------------------------------------------------


 

(c)           All Tangible Personal Property referenced in Schedule 4.11 is
adequate and usable for the use and purposes for which it is currently used, is
in good operating condition, and has been maintained and repaired in accordance
with good business practice.

 

(d)           Vintacom or any Subsidiary has duly registered all necessary
financing statements or registrations at all relevant personal or movable
property registries in all relevant jurisdictions in order to perfect its
interest (including any purchase money security interest) in any Tangible
Personal Property that has been sold or which is leased to any other Person in
the ordinary course of business (a list of which registries, and the
registration numbers of such registrations, is set forth in Schedule 4.11).  A
list of all Tangible Personal Property that have been sold by Vintacom or any
Subsidiary for which Vintacom or any Subsidiary has not yet been paid in full is
set forth on Schedule 4.11.

 

4.12         Board Approval.  The board of directors of Vintacom has, at a
meeting duly called and held at which all Shareholders of Vintacom were present
or by a unanimous written consent:  (1) approved and declared advisable this
Agreement; and (2) determined that the other transactions contemplated by this
Agreement are advisable, fair to and in the best interest of Vintacom and its
Shareholders.

 

4.13         Insurance.  Vintacom has furnished or made available to THK, true
and complete copies of all insurance policies and fidelity bonds covering the
assets, business, equipment, properties and operations of Vintacom and each
Subsidiary relating to the Business, and their respective assets, a list of
which (by type, carrier, policy number, limits, premium and expiration date) is
set forth in Schedule 4.13.  All such insurance policies are in full force and
effect and will remain in full force and effect with respect to all events
occurring prior to, or after, the Effective Time.  Vintacom is not in default
under any insurance policy and has not failed to give any notice or present any
claim within the appropriate time therefor.  There exist no pending claims
against or pursuant to insurance policies or bonds as to which the insurers have
denied liability, and there exist no claims under insurance policies or bonds
that have not been properly filed.  No insurance has been refused with respect
to the assets of Vintacom or any of its Subsidiaries, or Business, and the
coverage of any insurance has not been limited or canceled by any insurance
carrier which has carried, or received an application for, any insurance.

 

4.14         Permits.  Schedule 4.14 sets forth a true and correct list of
Permits used by, or otherwise required for, to conduct the Business. Each such
listed Permit is valid and in full force and effect.

 

4.15         Taxes.  Except as set forth on Schedule 4.15, (a) all Tax Returns
required to be filed with respect to Vintacom or any Subsidiary have been timely
filed and have been or will be prepared in accordance with the provisions of
applicable Law, (b) all Taxes required to be shown on the Tax Returns or
otherwise due have been timely paid, (c) all Tax Returns are true, correct and
complete in all respects, (d) no adjustment relating to the Tax Returns has been
proposed formally or informally by any Governmental Authority and, to the
Knowledge of Vintacom or any Shareholder, no basis exists for any adjustment,
(e) there are no pending or, to the Knowledge of Vintacom, threatened audits,
investigations, actions or proceedings for the assessment or collection of Taxes
against Vintacom or any Subsidiary or insofar as either relates to the
activities or income of Vintacom or any Subsidiary or the Business or could
result in

 

19

--------------------------------------------------------------------------------


 

Liability to Vintacom whether joint or several to any Person, (f) there are no
Liens relating to any Tax on any assets of Vintacom or of any Subsidiary,
(g) Vintacom and each Subsidiary has withheld, remitted and paid all Taxes
required to have been withheld, remitted and paid in connection with any amounts
paid or owing to any director, officer, employee, independent contractor,
creditor, stockholder, non-resident person or other party, past or present, and
all forms required with respect thereto have been properly completed and timely
filed, (h) none of Vintacom or any of its Subsidiaries has consented to extend
the time in which any Taxes may be assessed or collected by any taxing
authority; (i) none of Vintacom or any of its Subsidiaries has requested or been
granted an extension of the time for filing any Tax Return; (j) there are no
Liens for Taxes (other than for current Taxes not yet due and payable) upon the
assets of Vintacom, any Subsidiaries or the shares of Vintacom Capital Stock
owned by any Shareholder; (k) none of Vintacom or any of its Subsidiaries will
be required as a result of any “Closing Agreement” to include any adjustment in
taxable income for any taxable period (or portion thereof) beginning after the
Closing Date; (l) none of Vintacom or any of its Subsidiaries will be required
as a result of any “Closing Agreement” to include any item of income or exclude
any item of deduction from any taxable period (or portion thereof) beginning
after the Closing Date; (m) none of Vintacom or any of its Subsidiaries is party
to or bound by any tax allocation or tax sharing agreement other than agreements
to share the entitlement of associated corporations to the “business limit”
under Section 125 of the ITA and related provincial legislation and does not
have any current or potential contractual obligation to indemnify any other
Person with respect to Taxes; (n) Vintacom has not been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
(or any corresponding provisions of state, local or foreign law); (o) no claim
has ever been made in writing by a taxing authority in a jurisdiction where
Vintacom or any of its Subsidiaries does not file Tax Returns that Vintacom or
any Subsidiary is or may be subject to Taxes assessed by such jurisdiction; (p)
Vintacom and each of its Subsidiaries has collected and remitted to the
appropriate tax authority, when required by applicable Laws to do so, all
amounts collected by it on account of GST; (q) true, correct and complete copies
of all income and sales Tax Returns filed by Vintacom and each Subsidiary for
the past two (2) years have been furnished or made available to THK; and (r)
none of Vintacom or any Subsidiary will be subject to any Taxes with respect to
the purchase and sale of all of the issued shares of Vintacom Capital Stock, as
contemplated by this Agreement.

 

4.16         Labor Matters.

 

(a)           Employees.  Schedule 4.16 contains a complete and accurate list of
the names of all individuals who are full-time, part-time or casual employees or
individuals engaged on contract to provide employment services or sales or other
agents or representatives of Vintacom and each Subsidiary employed or engaged in
or in association with the Business (the “Employees”) as of the date of this
Agreement specifying the length of hire, title or classification and rate of
salary or hourly pay and commission or bonus entitlement (if any) for each such
Employee.  Schedule 4.16 lists all Employees, including those on lay-off, other
than those in receipt of benefits under Workers’ Compensation legislation, who
have been absent continually from work for a period in excess of one (1) month,
as well as the reason for their absence.  Except as described in Schedule 4.16
there are no complaints, Claims of Any Nature or charges outstanding, or to the
Knowledge of Vintacom or its Shareholders, anticipated, nor are there any
Orders, decisions, directions or convictions currently registered or outstanding
by any tribunal or agency against or in respect of Vintacom and each Subsidiary
under or in respect of any

 

20

--------------------------------------------------------------------------------


 

Employment legislation.  Schedule 4.16 list all former employees of Vintacom and
each Subsidiary (“Former Employees”) or Employees in respect of whom Vintacom
and each Subsidiary has been advised by the applicable Workers’ Compensation
Board that such Former Employees or Employees while employed by Vintacom and
each Subsidiary are in receipt of benefits under the Workers’ Compensation Act
(Alberta) or equivalent legislation in each jurisdiction in which Vintacom and
each Subsidiary carries on business.  Vintacom and each Subsidiary is in
compliance with the Employment Standards Act (Alberta), the Workers’
Compensation Act (Alberta), the Occupational Health and Safety Act (Alberta),
and other Employment legislation and, without limiting the generality of the
foregoing.

 

(1)           THERE ARE NO APPEALS PENDING BEFORE ANY APPLICABLE WORKERS’
COMPENSATION TRIBUNAL INVOLVING VINTACOM OR ANY SUBSIDIARY;

 

(2)           ALL LEVIES, ASSESSMENTS AND PENALTIES MADE AGAINST VINTACOM OR ANY
SUBSIDIARY PURSUANT TO THE WORKERS’ COMPENSATION ACT (ALBERTA) OR EQUIVALENT
LEGISLATION IN EACH JURISDICTION IN WHICH VINTACOM OR ANY SUBSIDIARY CARRIES ON
BUSINESS HAVE BEEN PAID BY VINTACOM OR ANY SUBSIDIARY;

 

(3)           THERE HAS BEEN NO CHANGE IN THE RATING ASSESSMENT APPLICABLE TO
VINTACOM OR ANY SUBSIDIARY OR THE BUSINESS UNDER THE WORKERS’ COMPENSATION ACT
(ALBERTA) OR EQUIVALENT LEGISLATION IN EACH JURISDICTION IN WHICH THE
CORPORATION CARRIES ON BUSINESS DURING THE PAST THREE (3) YEARS EXCEPT AS
DESCRIBED IN SCHEDULE 4.16;

 

(4)           NONE OF VINTACOM OR ANY SHAREHOLDER IS AWARE OF ANY AUDIT
CURRENTLY BEING PERFORMED BY THE WORKERS’ COMPENSATION BOARD OF ALBERTA OR ANY
OTHER APPLICABLE WORKERS’ COMPENSATION BOARD;

 

(5)           ALL PAYMENTS REQUIRED TO BE MADE IN TRUST TO THE DIRECTOR OF
EMPLOYMENT STANDARDS IN RESPECT OF TERMINATION OR SEVERANCE PAY UNDER THE
EMPLOYMENT STANDARDS ACT (ALBERTA) OR ANY OTHER EQUIVALENT LEGISLATION IN
RESPECT OF FORMER EMPLOYEES LISTED ON SCHEDULE 4.16 HAVE BEEN MADE; AND

 

(6)           NONE OF VINTACOM OR ANY SUBSIDIARY IS A PARTY TO OR BOUND BY ANY
SEVERANCE AGREEMENT, PROGRAM OR POLICY.

 

(b)           Employee Accruals.  Except as disclosed on Schedule 4.16, all
accruals for unpaid vacation pay, contributions for unemployment insurance,
health premiums, Canada Pension Plan premiums, accrued wages, salaries and
commissions, bonuses, profit sharing and other obligations including, those
relating to the Employee Plans are accurately reflected in the Audited
Financials.

 

(c)           Employee Contracts.  Except as disclosed in Schedule 4.16, none of
Vintacom or any Subsidiary, is a party to any written or oral Employment
Agreement with any of its Former Employees or Employees.

 

(d)           Employee Plans.  Schedule 4.16 identifies each Employee Plan.  A
true and complete copy of each Employee Plan has been furnished to THK. 
Vintacom and each Subsidiary has maintained each Employee Plan in compliance
with its obligations thereunder in

 

21

--------------------------------------------------------------------------------


 

accordance with its terms and with the requirements prescribed for Vintacom or
any Subsidiary by any and all applicable Laws that are applicable to the
Employee Plan, and all employee data in Vintacom’s or any Subsidiary’s records
respecting the Employee Plans, copies of which have been provided by Vintacom to
THK, are correct.  Vintacom has delivered to THK the actuarial valuations, if
any, prepared for Vintacom and each Subsidiary in respect of each Employee Plan
during the past three (3) years.  Except as described in Schedule 4.16:

 

(1)           ALL CONTRIBUTIONS TO, AND PAYMENTS FROM EACH EMPLOYEE PLAN THAT
MAY HAVE BEEN REQUIRED TO BE MADE BY VINTACOM IN ACCORDANCE WITH THE TERMS OF
ANY EMPLOYEE PLAN OR WITH THE RECOMMENDATION OF THE ACTUARY FOR THE EMPLOYEE
PLAN, AND, WHERE APPLICABLE, THE LAWS OF THE JURISDICTIONS THAT GOVERN THE
EMPLOYEE PLAN, HAVE BEEN MADE IN A TIMELY MANNER;

 

(2)           ALL MATERIAL REPORTS, RETURNS AND SIMILAR DOCUMENTS (INCLUDING
APPLICATIONS FOR APPROVAL OF CONTRIBUTIONS) WITH RESPECT TO ANY EMPLOYEE PLAN
REQUIRED TO BE FILED WITH ANY GOVERNMENTAL AUTHORITY TO DISTRIBUTE TO ANY
EMPLOYEE PLAN PARTICIPANT HAVE BEEN DULY FILED IN A TIMELY MANNER OR
DISTRIBUTED;

 

(3)           THERE ARE NO PENDING INVESTIGATIONS BY ANY GOVERNMENTAL AUTHORITY
OR REGULATORY AGENCY OR AUTHORITY INVOLVING OR RELATING TO ANY EMPLOYEE PLAN, NO
THREATENED OR PENDING CLAIMS OF ANY NATURE (EXCEPT FOR CLAIMS FOR BENEFITS
PAYABLE IN THE NORMAL OPERATION OF THE EMPLOYEE PLANS), SUITS OR PROCEEDINGS
AGAINST ANY EMPLOYEE PLAN OR ASSERTING ANY RIGHTS OR CLAIMS TO BENEFITS UNDER
ANY EMPLOYEE PLAN THAT COULD GIVE RISE TO LIABILITY, NOR ARE THERE ANY FACTS
THAT COULD GIVE RISE TO ANY LIABILITY IN THE EVENT OF A CLAIM OF ANY NATURE
UNDER ANY EMPLOYEE PLAN;

 

(4)           NO NOTICE HAS BEEN RECEIVED BY VINTACOM, ANY SUBSIDIARY, OR ANY
SHAREHOLDER OF ANY COMPLAINTS OR OTHER PROCEEDINGS OF ANY KIND INVOLVING
VINTACOM OR ANY SUBSIDIARY OR, TO VINTACOM’S OR ANY SHAREHOLDER’S KNOWLEDGE,
BEFORE ANY PENSION BOARD OR COMMITTEE RELATING TO ANY EMPLOYEE PLAN OR TO THE
BUSINESS OR THE ASSETS OF VINTACOM OR ANY SUBSIDIARY;

 

(5)           THE ASSETS OF EACH EMPLOYEE PLAN ARE AT LEAST EQUAL TO THE
LIABILITIES OF SUCH EMPLOYEE PLAN BASED ON THE ACTUARIAL ASSUMPTIONS UTILIZED IN
THE MOST RECENT VALUATION PERFORMED BY THE ACTUARY FOR THE EMPLOYEE PLAN, AND
NEITHER THK NOR ANY OF ITS AFFILIATES (INCLUDING POST-CLOSING, VINTACOM
ACQUISITION) WILL INCUR ANY LIABILITY WITH RESPECT TO ANY EMPLOYEE PLAN, THAT
CANNOT BE SATISFIED FROM THE ASSETS OF SUCH EMPLOYEE PLAN, AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

(6)           NONE OF VINTACOM, ANY SUBSIDIARY, ANY SHAREHOLDER OR THEIR
RESPECTIVE AGENTS HAVE BREACHED ANY FIDUCIARY OBLIGATIONS WITH RESPECT TO THE
ADMINISTRATION OF THE EMPLOYEE PLANS; AND

 

(7)           NO AMENDMENTS HAVE BEEN MADE TO THE EMPLOYEE PLANS AND NO
IMPROVEMENTS TO THE EMPLOYEE PLANS WILL BE MADE OR PROMISED IN WRITING PRIOR TO
THE CLOSING DATE WITHOUT THE CONSENT OF THK, IN ITS DISCRETION .

 

None of Vintacom or any Subsidiary, has made any contracts with any labor union
or employee association with respect to any future agreements and none of
Vintacom or any

 

22

--------------------------------------------------------------------------------


 

Subsidiary is aware of any current attempts to organize or establish any labor
union or employee association with respect to any Employees nor is there any
certification of any union with regard to a bargaining unit.  There are no
grievances against Vintacom or any Subsidiary of which any of Vintacom, a
Subsidiary or any Shareholder has received written notice under any collective
agreement.  Schedule 4.16 describes all work stoppages and strikes (legal or
otherwise) that the Business has experienced in the past three (3) years,
including the dates and length of each occurrence.  Schedule 4.16 describes
every arbitration award arising in respect of any collective agreement described
in Schedule 4.16 issued in the past three (3) years.

 

4.17         [Reserved].

 

4.18         Compliance with Law.  Vintacom and each Subsidiary is in
compliance, and at all times has complied, in all material respects, with all
Domestic Laws applicable to each of them.  To Vintacom’s Knowledge, Vintacom and
each Subsidiary is and at all times has complied, in all material respects with
all Non-Domestic Laws applicable to each of them.

 

4.19         Certain Interests.

 

(a)           No officer, director or Shareholder of Vintacom or any Subsidiary,
and no relative or spouse (or relative of such spouse) who resides with, or is a
dependent of, any such officer, director or Shareholder:

 

(1)           HAS ANY DIRECT OR INDIRECT FINANCIAL INTEREST IN ANY COMPETITOR,
SUPPLIER OR CUSTOMER OF VINTACOM OR ANY SUBSIDIARY, EXCEPT AS DISCLOSED ON
SCHEDULE 4.19, PROVIDED, HOWEVER, THAT THE OWNERSHIP OF SECURITIES REPRESENTING
NO MORE THAN 3% OF THE OUTSTANDING VOTING POWER OF ANY COMPETITOR, SUPPLIER OR
CUSTOMER, AND WHICH ARE ALSO LISTED ON ANY CANADIAN OR NATIONAL SECURITIES
EXCHANGE OR TRADED ACTIVELY IN A NATIONAL OVER-THE-COUNTER MARKET, SHALL NOT BE
DEEMED TO BE A “FINANCIAL INTEREST” SO LONG AS THE PERSON OWNING THE SECURITIES
HAS NO OTHER CONNECTION OR RELATIONSHIP WITH THE COMPETITOR, SUPPLIER OR
CUSTOMER;

 

(2)           OWNS, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, OR HAS ANY
OTHER INTEREST IN ANY TANGIBLE PERSONAL PROPERTY OR INTANGIBLE PROPERTY WHICH
VINTACOM OR ANY SUBSIDIARY USES, OR HAS USED DURING THE PERIOD COVERED BY THE
COMPANY FINANCIALS, TO CONDUCT THE BUSINESS OR OTHERWISE; OR

 

(3)           HAS OUTSTANDING ANY INDEBTEDNESS TO VINTACOM OR ANY SUBSIDIARY.

 

(b)           Except as disclosed on Schedule 4.19, none of Vintacom or any
Subsidiary has any Indebtedness, Liabilities, or any other obligation of any
nature whatsoever to, any officer, director or shareholder of Vintacom or any
Subsidiary or to any relative or spouse (or relative of such spouse) who resides
with, or is a dependent of, any such officer, director or shareholder.

 

4.20         Litigation.  Except as set forth on Schedule 4.20, there are no
Actions pending, or to the Knowledge of Vintacom, any Subsidiary, or any
Shareholder threatened, against, relating to or affecting Vintacom or any
Subsidiary before any Court, Governmental Authority or any arbitrator or
mediator. None of Vintacom, or any Subsidiary or any Shareholder is subject to
any Order, including but not limited to any Order which prohibits or restricts
the consummation of

 

23

--------------------------------------------------------------------------------


 

the transactions contemplated hereby or restricts in any way the ownership or
operations of Vintacom or any Subsidiary.

 

4.21         Intellectual Property.  Except as disclosed on Schedule 4.21,
(1) Vintacom and each Subsidiary owns, or is licensed to use (in each case, free
and clear of any Liens), all Intellectual Property used in or necessary for the
conduct of the Business as currently conducted, (2) the use of any Intellectual
Property by Vintacom and each Subsidiary does not infringe on, or otherwise
violate, the rights conferred to any Person under any Domestic Law, (3) to the
Knowledge of Vintacom, each Subsidiary and each Shareholder, the use of any
Intellectual Property by Vintacom and each Subsidiary does not infringe on, or
otherwise violate, the rights conferred to any Person under any Non-Domestic
Law, (4) the use of the Intellectual Property is in accordance with applicable
licenses pursuant to which Vintacom and each Subsidiary acquired the right to
use any Intellectual Property, and (5) to the Knowledge of Vintacom, each
Subsidiary and each Shareholder, no Person is challenging, infringing on or
otherwise violating any right of Vintacom or any Subsidiary with respect to any
Intellectual Property owned by or licensed to Vintacom or any Subsidiary.  None
of Vintacom, any Subsidiary or any Shareholders have Knowledge of any pending
claim, order or proceeding with respect to any Intellectual Property and no
Intellectual Property owned or licensed by Vintacom or any Subsidiary is being
used or enforced in a manner that would reasonably be expected to result in the
abandonment, cancellation or unenforceability of the Intellectual Property. 
Schedule 4.21 sets forth a true and complete list of all domain names owned by
any Shareholder.

 

4.22         Inventories.  The Inventory as reflected in the Company Financials
are in proper working order and of merchantable quality, in all material
respects, which can be sold in the ordinary course of the Business in a fashion
consistent with the historical sales results, efficiencies, terms, conditions,
pricing, and inventory turnover patterns of the Business.

 

4.23         Receivables.  The Receivables as reflected in the Company
Financials, consist solely of bona fide accounts receivable generated by the
Business in the ordinary course, which can be collected in the ordinary course
of the Business in a fashion consistent with the historical collection results,
efficiencies, policies, procedures and patterns of the Business.  On the Closing
Date, the amount by which the liabilities disclosed in the consolidated
financial statements of Vintacom and the Subsidiaries exceeds the value of the
Receivables as at that date shall be not greater than the amount by which the
liabilities disclosed on the February 28, 2005 internal unaudited financial
statements of Vintacom and The Relationship Exchange Company (determined on a
consolidated basis), exceeds the value of the Receivables as disclosed on such
February 28, 2005 internal unaudited financial statements; provided that on the
Closing Date, neither Vintacom nor any Subsidiary shall have any Liability for
amounts owing any advisor or agent retained by any of them in connection with
the transactions contemplated by this Agreement including but not limited to
amounts owing Miller Thomson LLP and Dorsey & Whitney LLP; and further provided
that such comparison is carried out using consistent accounting policies
(including adjustments for translation gain/loss recognition and adjustment for
the change in deferred revenue recognition).

 

4.24         Residency; Investment Sophistication; Backgrounds.  Each
Shareholder (a) is a resident of Canada for the purposes of the ITA, (b) is not
a U.S. Person (as defined under Regulation S of the Securities Act of 1933, as
amended) or a person within the United States and

 

24

--------------------------------------------------------------------------------


 

it is not acquiring the shares of THK Common Stock for the account of a U.S.
Person or a person within the United States, (c) acknowledges and agrees that
the shares of THK Common Stock have not been offered to the Shareholder in the
United States, (d) is aware that the shares of THK Common Stock have not been
nor will they be registered under the Securities Act or the securities laws of
any state and that the shares may not be offered or sold, directly or
indirectly, in the United States without registration under the Securities Act
or compliance with requirements of an exemption from registration, (e) is
acquiring the shares of THK Common Stock solely for his own personal account,
for investment purpose only, and is not purchasing with a view to, or for, the
resale, distribution, subdivision or fractionalization thereof, (f) understands
that if he decides to offer, sell or otherwise transfer any of the shares of THK
Common Stock, they may be offered, sold or otherwise transferred only (i) to
THK, (ii) outside the United States in compliance with Rule 904 of Regulation S,
(iii) in compliance with the exemption from registration under the Securities
Act provided by Rule 144 or Rule 144A thereunder, if available, and in
compliance with any applicable state securities laws, or (iv) with the prior
written consent of THK pursuant to another exemption from registration under the
Securities Act and in compliance with any applicable state securities laws, and
covenants that he will not offer or sell the shares of THK Common Stock in the
United States or to a U.S. Person except as set out above, (g) represents that
neither the Shareholder, nor any affiliate, nor any person acting on their
behalf, has made any “directed selling efforts” in the United States, as defined
in Regulation S to be: any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for any of the securities being purchased hereby, (h) has never
been charged, indicted or convicted of any criminal offense, excepting only
minor traffic violations, and (i) understands that upon the original issuance
thereof, and until such time as the same is no longer required under applicable
requirements of the Securities Act or applicable state securities laws,
certificates representing the shares of THK Common Stock, and all certificates
issued in exchange therefore or in substitution thereof, shall bear the
following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT
OF, U.S. PERSONS, EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE
HOLDER REPRESENTS THAT HEDGING TRANSACTIONS INVOLVING THESE SECURITIES WILL NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT AND IT IS NOT A U.S. PERSON AND
IS ACQUIRING THESE SECURITIES IN AN OFFSHORE TRANSACTION, AND AGREES THAT IT
WILL NOT RESELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS
CERTIFICATE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT, (B) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH
RULE 904 UNDER THE ACT, OR (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE ACT (IF AVAILABLE) AND AGREES THAT IT WILL GIVE
EACH PERSON TO WHOM THESE SECURITIES ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND, OR AN OPINION

 

25

--------------------------------------------------------------------------------


 

SATISFACTORY TO THE ISSUER AND ITS COUNSEL TO THE EFFECT THAT REGISTRATION IS
NOT REQUIRED UNDER THE ACT.

 

4.25         Brokers.  Except as set forth on Schedule 4.25, none of Vintacom,
any Subsidiary or any Shareholder has employed any financial advisor, broker,
finder, consultant or advisor, and none of Vintacom any Subsidiary or any
Shareholder has incurred or will incur any broker, finder, investment banking,
consultant, advisory or similar fees, commissions or expenses in connection with
the Transactions contemplated by this Agreement.

 

4.26         Cash/Banks and Brokerage Accounts.  Schedule 4.26 sets forth (1) a
true and complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which Vintacom and each
Subsidiary has an account or safety deposit box or maintains a banking,
custodial, trading or other similar relationship, (2) a true and complete list
and description of each account, safety deposit box and relationship, indicating
in each case the account number, the names of the respective officers,
employees, agents or other similar representatives of Vintacom and each
Subsidiary having signatory power with respect thereto and the current balances
in the accounts or safety deposit boxes, and (3) a list of each debenture, note,
and other evidence of indebtedness, stock, security (including rights to
purchase and derivative securities or rights), interests in joint ventures and
general and limited partnerships, mortgage loans and other investment or
portfolio assets owned of record or beneficially by Vintacom and each
Subsidiary, the legal name of the record and beneficial owner thereof, the
location of the certificates, if any, therefor, the maturity date, if any, and
any stock or bond powers or other authority for transfer granted with respect
thereto.  On the Closing Date, the cash on deposit in unrestricted and
restricted accounts maintained by Vintacom shall be not less than Two Hundred
Fifty Thousand Dollars ($250,000).

 

4.27         Indebtedness.  On the Closing Date, none of Vintacom or any
Subsidiary shall have any Indebtedness, including but not limited to Claims of
Any Nature, except for Indebtedness incurred in the ordinary course of business
consistent with past practice or as reflected on the February 28, 2005 internal
unaudited financial statements of Vintacom and The Relationship Exchange Company
(“Approved Liabilities”).

 

4.28         Contracts.  Schedule 4.28 sets forth a list of all material
contracts to which Vintacom or any Subsidiary is a party including (the
“Designated Contracts”):

 

(a)           any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, not entered into in the
ordinary course of business;

 

(b)           any agreement concerning a partnership, joint venture or limited
liability company venture;

 

(c)           any agreement (or group of related agreements) under which any of
them has created, incurred, assumed, or guaranteed any Indebtedness for borrowed
money, in excess of $10,000 or pursuant to which a Lien has been placed on any
of their assets, tangible or intangible, in excess of $10,000;

 

(d)           any agreement concerning confidentiality or non-competition;

 

26

--------------------------------------------------------------------------------


 

(e)           any agreement between any Shareholder or their Affiliates and
Vintacom or any Subsidiary;

 

(f)            any agreement under which Vintacom or any Subsidiary has advanced
or loaned monies to any director, officer, or employee of Vintacom or any
Subsidiary;

 

(g)           any agreement which restricts Vintacom or any Subsidiary from
engaging in the Business anywhere in the world;

 

(h)           any settlement or similar agreement, the performance of which will
require Vintacom or any Subsidiary to pay, or entitles Vintacom or any
Subsidiary to receive, after the Closing Date consideration in excess of
$10,000;

 

(i)            any agreement relating to any acquisition, divestiture, merger or
similar transaction involving consideration in excess of $10,000, which contains
representations, warranties, covenants, indemnities or other obligations which
are still in effect;

 

(j)            any powers of attorney (other than a power of attorney given in
the ordinary course of business for routine Tax matters);

 

(k)           any contract relating to pending capital expenditures of Vintacom
or any Subsidiary in excess of $10,000;

 

(l)            any agreement under which Vintacom or any Subsidiary has advanced
or loaned any other Person amounts in the aggregate exceeding $10,000; and

 

(m)          any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $50,000.

 

To the extent reflected on Schedule 4.28, Vintacom has delivered, or made
available, to THK, a correct and complete copy of each written agreement listed
in Schedule 4.28 (as amended to date) and a written summary setting forth the
material terms and conditions of each oral agreement, if any, referred to in
Schedule 4.28.  Each agreement is the legal, valid, binding obligation of the
parties thereto, enforceable against each party.  No party to any agreement is
in material breach or default, and no event has occurred that with notice or
lapse of time would constitute a material breach or default, or permit
termination, modification, or acceleration, under the agreement.  Consummating
the transactions contemplated by this Agreement and the other Documents will not
cause Vintacom or any Subsidiary to be in breach of, or in default under, any of
the Designated Contracts.

 

4.29         Title to Assets.  Except for Approved Liabilities, each of Vintacom
and each Subsidiary possesses and has good and marketable title to their
respective assets (including all Owned Property, Owned Property Leases, and
Tangible Personal Property) including all assets acquired since December 31,
2004 free and clear of any Liens.

 

4.30         Spyware/Adware.  To the Knowledge of Vintacom, it is not aware of
any complaints existing as of the Closing Date of “adware,” “spyware” or “cookie
stuffing” arising from or related to services performed by Vintacom that have
not otherwise been resolved and no

 

27

--------------------------------------------------------------------------------


 

set of circumstances or practices exist that could give rise to a complaint. 
Vintacom and each Subsidiary has a “zero tolerance” policy regarding “adware,”
“spyware” and “cookie stuffing” and takes commercially reasonable steps to
investigate the practices regarding these activities by each of its Affiliates,
and immediately terminates any Affiliate which Vintacom believes is violating
the zero tolerance policy.

 

4.31         Material Information.  All information concerning Vintacom and each
Subsidiary provided by Vintacom and the Shareholders to THK is true and correct.

 

4.32         Transferred Information Notice.   Vintacom and each Subsidiary has
provided all necessary notices to, and has obtained all necessary consents from,
each individual to which the Transferred Information relates for the collection,
use of such information for the purposes and in the manner as currently and as
historically collected, used and disclosed by Vintacom and its Subsidiaries, and
for the completion of the transactions contemplated by this Agreement.  Vintacom
acknowledges that the Transferred Information does not include any Personal
Information that does not solely and directly relate to the continuation of the
Business from and after the Closing date or the completion of the transactions
contemplated by this Agreement.

 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES OF
THK AND VINTACOM ACQUISITION

 

In order to induce the Shareholders and Vintacom to enter into this Agreement
and to consummate the transactions contemplated hereby, THK and Vintacom
Acquisition represent and warrant as of the Closing Date to each of the
Shareholders and Vintacom as follows:

 

5.1           Organization and Qualification.  Each of THK and Vintacom
Acquisition is a corporation or unlimited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of its
respective state or province of incorporation or organization with full power
and authority to own, lease and operate its properties and to conduct its
business as now conducted except where failure to be so organized, existing and
in good standing would not reasonably be expected to have a Material Adverse
Effect on THK or Vintacom Acquisition.  Each of THK and Vintacom Acquisition is
duly qualified or licensed as a foreign corporation or unlimited liability
corporation in each of the jurisdictions listed on Schedule 5.1 which are the
only jurisdictions in which the failure to be so licensed or qualified could
have a Material Adverse Effect on THK or Vintacom Acquisition.  Each of THK and
Vintacom Acquisition has made available to the Shareholders and Vintacom true,
complete and correct copies of its Articles of Incorporation, and bylaws or
other organizational documents each as amended to date.  All of the issued and
outstanding shares of capital stock of, or other equity interests in, Vintacom
Acquisition are (a) duly authorized, validly issued, fully paid, non-assessable,
(b) owned, directly or indirectly, by THK free and clear of all Liens, and
(c) free of any restriction, including, without limitation, any restriction
which prevents the payment of dividends to THK, or otherwise restricts the right
to vote, sell or otherwise dispose of such capital stock or other ownership
interest other than restrictions under the Securities Act and state securities
laws.

 

28

--------------------------------------------------------------------------------


 

5.2           Capital Structure.  The authorized capital stock of THK consists
of (a) 100,000,000 shares of THK Common Stock and (b) 5,000,000 shares of “blank
check” Preferred Stock, 500,000 shares of which have been designated “Series One
Preferred Stock.”  (“THK Preferred Stock”).  As of December 2, 2005:
(1) 33,625,910 shares of THK Common Stock were issued and outstanding, (2) no
shares of THK Preferred Stock were issued or outstanding, and (3) 11,805,189
shares of THK Common Stock were duly reserved for future issuance pursuant to
warrants or options issued or granted by THK.  All outstanding shares of THK
Common Stock are, and all shares of THK Common Stock to be issued in connection
with the consummation of the transactions contemplated by this Agreement will
be, when issued in accordance with the terms hereof, duly authorized, validly
issued, fully paid and non-assessable, and not subject to, or issued in
violation of, any kind of preemptive, subscription or any kind of similar
rights.  There are no bonds, debentures, notes or other Indebtedness of THK
having the right to vote (or convert into securities having the right to vote)
on any matters on which stockholders of THK may vote. Except as described on
Schedule 5.2(a) hereof, there are no outstanding securities, options, warrants,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
(contingent or otherwise) to which THK is a party or bound obligating THK to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other voting securities of THK or obligating THK to
issue, grant, extend or enter into any agreement to issue, grant or extend any
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking.  Except as set forth on Schedule 5.2(b) neither THK nor Vintacom
Acquisition is subject to any obligation or requirement to provide funds for, or
to make any investment (in the form of a loan or capital contribution) to, or
in, any Person. All of the issued and outstanding shares of THK Common Stock
were issued in compliance in all material respects with all applicable federal
and state securities laws.

 

5.3           Authorization; Enforceability.  Each of THK and Vintacom
Acquisition has the corporate power and authority to execute, deliver and
perform their respective obligations under this Agreement and the other
Documents to which it or they are a party. The execution, delivery and
performance of this Agreement and the other Documents to which it or they are a
party and the consummation of the transactions contemplated herein and therein
have been duly authorized and approved by the board of directors of THK and the
board of directors and shareholders of Vintacom Acquisition, and no other action
by either entity or its shareholders is necessary to consummate the transactions
contemplated by this Agreement and the other Documents.  This Agreement and each
of the other Documents to be executed and delivered by each of THK and Vintacom
Acquisition have been duly executed and delivered by, and constitute the legal,
valid and binding obligations of, each of them, enforceable against each of
them, in accordance with their terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor rights generally or by general equity
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).

 

5.4           No Violation or Conflict.  None of (a) the execution and delivery
by THK and Vintacom Acquisition of this Agreement and the other Documents to be
executed and delivered by each of THK and Vintacom Acquisition, (b) consummation
by each of THK and Vintacom Acquisition of the transactions contemplated by this
Agreement and the other Documents, or (c) the performance of this Agreement and
the other Documents required by this Agreement to be executed and delivered by
each of THK and Vintacom Acquisition at the Closing, will (1)

 

29

--------------------------------------------------------------------------------


 

conflict with or violate the articles of incorporation, bylaws or any
organizational documents of any of them, (2) conflict with or violate any Law,
Order or Permit applicable to any of them or by which their properties are bound
or affected, or (3) result in any breach or violation of, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or impair the rights of THK or Vintacom Acquisition or alter the
rights or obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on any of the properties or assets of either THK or
Vintacom Acquisition except in the case of clause (2) or (3) above, for any
breach, violation, default or other occurrence that would not individually or
the aggregate, have a Material Adverse Effect on THK or Vintacom Acquisition.

 

5.5           Governmental Consents and Approvals.  Except for a supplemental
listing application to be filed with the American Stock Exchange, the execution,
delivery and performance of this Agreement and the other Documents by each of
THK and Vintacom Acquisition do not and will not require any consent, approval,
authorization, Permit or other order of, action by, filing with or notification
to, any Governmental Authority.

 

5.6           Litigation.  There is no suit, action, arbitration, claim,
governmental or other proceeding before any Governmental Authority pending or,
to the Knowledge of THK, threatened, against, relating to or affecting THK or
Vintacom Acquisition before any Court, Governmental Authority, or any arbitrator
or mediator that would have a Material Adverse Effect on THK or Vintacom
Acquisition.  Neither THK nor Vintacom Acquisition is subject to any Order,
including but not limited to any Order which prohibits or restricts the
consummation of the Transactions.

 

5.7           Brokers.  Neither THK nor Vintacom Acquisition has employed any
financial advisor, broker or finder, and neither THK nor Vintacom Acquisition
has incurred, and will not incur, any broker’s, finder’s, investment banking or
similar fees, commissions or expenses in connection with the transactions
contemplated by this Agreement, other than any fees which THK elects to pay to
Michael Jenkins.

 

5.8           Material Information.  All material information concerning THK and
Vintacom Acquisition has been made available to the Shareholders and Vintacom,
including notice that THK’s financial statements should not be relied upon and
shall be restated as more fully disclosed on the Form 8-K/A filed by THK with
the SEC on November 22, 2005.

 

5.9           AMEX Listing.  THK Common Stock is currently listed for trading on
the American Stock Exchange.

 


ARTICLE VI

 


CLOSING DELIVERIES AND POST CLOSING COVENANTS

 

6.1           Vintacom/Shareholder Deliveries. At the Closing, Vintacom and the
Shareholders, to the extent applicable, shall take the following actions:

 

(a)           Vintacom shall deliver to THK, in a form reasonably satisfactory
to THK, an affidavit of Vintacom, issued pursuant to and in compliance with
Treasury Regulations

 

30

--------------------------------------------------------------------------------


 

Sections 1.897-2(h) and 1.1445-2(c)(3) and dated as of the Closing Date,
certifying that an interest in Vintacom is not a U.S. real property interest
within the meaning of Section 897 of the Code;

 

(b)           (1) Each Shareholder shall convey, give, grant, assign and
transfer to Vintacom Acquisition, certificates representing each share of
Vintacom Capital Stock owned, directly or beneficially, by the Shareholder, each
duly endorsed and in form for transfer acceptable to Vintacom Acquisition and
Vintacom; (2) any and all right, title, and interest of any nature whatsoever
that each Shareholder may have in, or to, the ownership, or use, of any and all
Intellectual Property used in or associated with Vintacom or any Subsidiary or
the Business or any other internet related business activities or interests
owned by the Shareholders and not otherwise transferred to Vintacom prior to the
Closing; provided, however, Kim Eykelboom shall not be required to transfer any
interest in Viral Productions, and Brad Hogg shall not be required to transfer
any interest in Precision Play Media and any of its wholly owned subsidiaries,
or in Estate Brewing Supplies, provided that Brad Hogg hereby represents and
warrants that his interest in Estate Brewing Supplies is that of a passive
investor;

 

(c)           All of the Shareholders shall convey, give, grant, assign and
transfer to Vintacom Acquisition, any and all right, title and interest of any
nature whatsoever, legal or beneficial, active or passive, that the Shareholders
may have in, or to any other Person, business or “website” involving the sale or
provision of information, goods or services over the Internet other than Kim
Eykelboom’s interest in Viral Productions or any Intellectual Property or domain
name owned exclusively by Viral Productions, and Brad Hogg’s interest in
Precision Play Media (or any wholly owned subsidiary of Precision Play Media),
Estate Brewing Supplies or any Intellectual Property or domain name owned
exclusively by Precision Play Media or Estate Brewing Supplies, it being
expressly acknowledged and agreed by the Shareholders that it is the intent of
the Parties and of this Agreement that, except as aforesaid, following the
transactions contemplated by this Agreement the Shareholders’ only business of
any nature whatsoever involving the Internet, will be their respective
employment with, and interest in, THK;

 

(d)           Each of Brad Hogg, Terry Schultz, Kelly Oltean and Mike Baldock
shall execute and deliver the employment agreements set forth in on
Schedule 6.1(d) (i)-(iv) hereto;

 

(e)           Each Shareholder shall execute and deliver the Registration Rights
Agreement in the form set forth in Exhibit A hereto and the Side Letter
Agreement in the form set forth in Exhibit C hereto;

 

(f)            Vintacom shall deliver a budget of operations for the time period
from the Closing Date through December 31, 2005 with at least the amount of
detail as requested by THK and which shall be mutually acceptable to THK and
Brad Hogg;

 

(g)           Vintacom shall deliver to THK, the Audited Financials prepared in
accordance with GAAP, and accompanied by a signed, unqualified opinion of
Blackman Kallick Bartelstein LLP, and the Unaudited Financials all acceptable to
THK in its Discretion

 

(h)           Vintacom shall cause Miller Thomson LLP to deliver an opinion,
dated the Closing Date, substantially set forth in the form attached as
Schedule 6-1(h);

 

31

--------------------------------------------------------------------------------


 

(i)            Vintacom shall deliver the executed “Option Cancellation
Agreement” set forth on Schedule 6.1(i) hereto;

 

(j)            Each Shareholder shall execute and deliver that certain
Shareholder Representative Agreement, appointing Brad Hogg as Shareholder
Representative, in the form set forth in Exhibit B, hereto;

 

(k)           Vintacom shall deliver all corporate minute books and all records,
including the Stock Ledger, relating to Vintacom and each Subsidiary to THK;

 

(l)            Vintacom shall deliver proof of payment of all amounts due any
advisor or agent retained by Vintacom, any Subsidiary or any Shareholder in
connection with the transactions contemplated by this Agreement including but
not limited to Miller Thomson LLP and Dorsey & Whitney LLP;

 

(m)          Vintacom shall deliver a copy of the resolutions duly, validly and
unanimously adopted by the board of directors and Shareholders of Vintacom,
certified by the corporate secretary, authorizing and approving the execution,
delivery and performance of this Agreement and the other Documents and the
transactions contemplated hereby and thereby;

 

(n)           Vintacom shall deliver an Officer’s Certificate containing:

 

(1)           A CERTIFICATE OF INCUMBENCY FOR VINTACOM AND EACH SUBSIDIARY,
LISTING ALL THE DIRECTORS AND OFFICERS OF VINTACOM AND EACH SUBSIDIARY AS AT THE
CLOSING DATE;

 

(2)           A CERTIFIED COPY OF THE ARTICLES OF INCORPORATION AND BY-LAWS OF
VINTACOM AND EACH SUBSIDIARY, TOGETHER WITH ALL AMENDMENTS THERETO; AND

 

(3)           A REPRESENTATION THAT ALL NECESSARY CORPORATE ACTION HAS BEEN
TAKEN BY VINTACOM TO AUTHORIZE THE ENTRANCE INTO THIS AGREEMENT AND THE OTHER
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY;

 

(o)           Vintacom shall deliver a certificate by the Registrar of
Corporations for the Province of Alberta certifying the existence and good
standing of Vintacom and each Subsidiary under the laws of the Province of
Alberta, dated as of a date no earlier than two weeks prior to the Closing Date;

 

(p)           Vintacom shall deliver all written assignments or consents to the
assignment of any Contracts, Governmental Approvals, Permits, approvals or
authorizations required as a result of the transactions contemplated by this
Agreement and the other Documents;

 

(q)           Vintacom shall deliver a resignation and release, in form and
substance satisfactory to THK from each director and officer of Vintacom and
each Subsidiary and from each shareholder, for any and all Claims of any Nature
against Vintacom or any Subsidiary;

 

(r)            to the extent provided for under law, certificates or other
writings issued by any Governmental Authority evidencing that all applicable
franchise Taxes have been paid;

 

32

--------------------------------------------------------------------------------


 

(s)           Vintacom shall deliver bank statements evidencing that, as of the
Closing Date, cash on deposit in accounts maintained by Vintacom (including
restricted accounts) is not less than $250,000;

 

(t)            Brad Hogg shall grant to THK an option to purchase Brad Hogg’s
interest in Precision Play Media, in the form attached hereto as Exhibit D, and

 

(u)           such other certificates or documents as THK or Vintacom
Acquisition may reasonably require.

 

6.2           THK/Vintacom Acquisition Deliveries. At the Closing, THK and
Vintacom Acquisition, to the extent applicable shall take the following action:

 

(a)           THK shall deliver the aggregate Cash Consideration described in
Section 2.2, shall deliver an irrevocable letter of instructions addressed to
Colonial Stock Transfer Co., in regard to the issuance and delivery to the
Shareholders of the Stock Consideration, and shall deliver the Escrowed Amount
in accordance with the terms of the Side Letter Agreement;

 

(b)           [reserved];

 

(c)           THK shall cause Vintacom Acquisition to execute and deliver the
employment agreements set forth on Schedule 6.1(d) (i)-(iv) hereto;

 

(d)           THK shall execute and deliver the Registration Rights Agreement
set forth in Exhibit A hereto and the Side Letter Agreement set forth in
Exhibit C hereto;

 

(e)           [reserved];

 

(f)            THK shall deliver a copy of the letter from the AMEX approving
for listing the Stock Consideration;

 

(g)           THK shall deliver a copy of the resolutions duly, validly and
unanimously adopted by the board of directors of THK, certified by the corporate
secretary of THK authorizing and approving the reservation of sufficient shares
of THK Common Stock to permit THK to meet its obligations for the issuance of
the Stock Consideration, the shares of THK Common Stock that may form part of
the Additional Consideration and for future issuance pursuant to any warrants or
options contemplated by or issued in accordance with the terms of this
Agreement; and

 

(h)           THK and Vintacom Acquisition shall deliver a copy of the
resolutions duly, validly and unanimously adopted by the board of directors of
each of THK and Vintacom Acquisition and by the Shareholders of Vintacom
Acquisition certified by their respective corporate secretary authorizing and
approving the execution, delivery and performance of this Agreement and the
other Documents and the transactions contemplated hereby and thereby.

 

33

--------------------------------------------------------------------------------


 


ARTICLE VII

 


EMPLOYMENT MATTERS

 

7.1           Current Employees.  The aggregate annual base salary of each
person employed by Vintacom and the date such person’s employment started shall
be as set forth in the Employee Salary Letter attached hereto as Schedule 7.1. 
As soon as practicable following the Closing, THK shall deliver options or
warrants, evidenced by certificates or agreements, to the individuals in the
amounts set forth on Schedule 7.1(b) hereto;

 

7.2           Management of Vintacom Acquisition.  Brad Hogg, as the President
of Vintacom Acquisition, shall manage and control the day-to-day operations of
Vintacom Acquisition pursuant to the organizational documents and bylaws of
Vintacom Acquisition, but subject to the overall control of the Board of
Directors of Vintacom Acquisition. Without limiting the generality of the
foregoing:

 

(a)           Brad Hogg, as the President of Vintacom Acquisition, shall have
control over day-to-day business operations of Vintacom Acquisition, including
primary authority regarding the hiring and firing of personnel, marketing
strategy, pricing and other product and service strategies; but

 

(b)           The Board of Directors of Vintacom Acquisition shall establish and
communicate to Brad Hogg, as the President of Vintacom Acquisition, from time to
time, management controls representing policies established by such Board of
Directors; and that, without limiting the generality of the foregoing, neither
Vintacom Acquisition, nor any of its Subsidiaries may take or agree to take, and
Brad Hogg shall not cause, assist nor participate in any fashion in Vintacom
Acquisition, or any of its Subsidiaries taking or agreeing to take, any of the
following actions, without the prior express approving vote of the Board of
Directors of Vintacom Acquisition:

 

(1)           AMEND THE ARTICLES OF INCORPORATION OR BYLAWS OF VINTACOM
ACQUISITION;

 

(2)           WIND-UP, LIQUIDATE, DISSOLVE OR REORGANIZE VINTACOM ACQUISITION,
OR ADOPT A PLAN OR PROPOSAL CONTEMPLATING ANY OF THE FOREGOING;

 

(3)           APPROVE THE ANNUAL BUDGET OF VINTACOM ACQUISITION FOR ANY FISCAL
YEAR, OR APPROVE ANY COURSE OF ACTION WHICH IS LIKELY TO CAUSE VINTACOM
ACQUISITION TO INCUR EXPENSES OR TO MAKE CAPITAL EXPENDITURES IN AMOUNTS
MATERIALLY DIFFERENT FROM THE COMMENTS SET FORTH IN THE RELEVANT BUDGET;

 

(4)           ELECT OR REMOVE CORPORATE OFFICERS OF VINTACOM ACQUISITION;

 

(5)           CHANGE THE BASE OR BONUS COMPENSATION STRUCTURE OF ANY OF THE
SENIOR MANAGEMENT LEVEL EMPLOYEES OF VINTACOM ACQUISITION INCLUDING THE PERSONS
NAMED ON SCHEDULE 7.1;

 

34

--------------------------------------------------------------------------------


 

(6)           ENTER INTO, MODIFY OR TERMINATE ANY EMPLOYMENT AGREEMENTS,
SEVERANCE AGREEMENTS, PROFIT SHARING PLANS, PENSION PLANS, OR SIMILAR AGREEMENTS
WITH ANY EMPLOYEE OF, OR CONSULTANT TO, VINTACOM ACQUISITION;

 

(7)           ISSUE SECURITIES OF VINTACOM ACQUISITION, INCLUDING DEBT OR EQUITY
SECURITIES, OPTIONS, RIGHTS OR WARRANTS, OR ANY OTHER SECURITIES WHICH ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF COMMON OR PREFERRED STOCK OF
VINTACOM ACQUISITION;

 

(8)           REGISTER ANY SECURITIES OF VINTACOM ACQUISITION;

 

(9)           MERGE, CONSOLIDATE OR COMBINE VINTACOM ACQUISITION WITH ANY OTHER
CORPORATION, PARTNERSHIP OR OTHER ENTITY;

 

(10)         SELL ASSETS OF VINTACOM ACQUISITION, OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS;

 

(11)         PURCHASE, SELL, LEASE, ACQUIRE OR DISPOSE OF STOCK OR ASSETS VALUED
AT $25,000 OR MORE, INCLUDING ACQUIRING ANOTHER COMPANY, DIVISION OR LINE OF
BUSINESS (OTHER THAN AS PROVIDED FOR IN VINTACOM ACQUISITION ANNUAL BUDGET
APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

(12)         DECLARE OR PAY ANY DIVIDENDS OR ANY OTHER DISTRIBUTION IN RESPECT
OF ANY SECURITIES OF VINTACOM ACQUISITION, OR REDEEM, ACQUIRE OR RETIRE ANY
SECURITIES;

 

(13)         MAKE, OR COMMIT TO MAKE, DURING ANY FISCAL YEAR CAPITAL
EXPENDITURES OR ENTER INTO CAPITAL LEASES (OTHER THAN CAPITAL EXPENDITURES AND
CAPITAL LEASES PROVIDED FOR IN VINTACOM ACQUISITION ANNUAL BUDGET APPROVED IN
ACCORDANCE WITH THIS SECTION 7.2) WHICH, IN THE AGGREGATE, EXCEED $25,000;

 

(14)         ENTER INTO ANY CONTRACT, COMMITMENT OR ARRANGEMENT OF ANY NATURE
WITH ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY DIRECTLY OR INDIRECTLY OWNED
OR CONTROLLED BY, OR AN AFFILIATE OF, ANY EMPLOYEE OF VINTACOM ACQUISITION, OR
BY ANY RELATIVE OF ANY EMPLOYEE OF VINTACOM ACQUISITION;

 

(15)         CREATE ANY COMMITTEE OF THE BOARD OF DIRECTORS, OR CHANGE A
COMMITTEE OF THE BOARD OF DIRECTORS, OF VINTACOM ACQUISITION;

 

(16)         BORROW, ISSUE BONDS OR NOTES, OR OTHERWISE INCUR DEBT OR GUARANTEE
ANY DEBT (OTHER THAN ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF
BUSINESS, AND ANY BORROWING, ISSUANCE OF BONDS OR NOTES, OR OTHER DEBT OR
GUARANTEES OF ANY DEBT PROVIDED FOR IN VINTACOM ACQUISITION’S ANNUAL BUDGET
APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

(17)         MORTGAGE, PLEDGE, GRANT A SECURITY INTEREST, OR OTHERWISE ENCUMBER
THE ASSETS OF VINTACOM ACQUISITION (OTHER THAN ANY MORTGAGE, PLEDGE, GRANT OF
SECURITY INTEREST, OR OTHER ENCUMBRANCE PROVIDED FOR IN VINTACOM ACQUISITION
ANNUAL BUDGET APPROVED IN ACCORDANCE WITH THIS SECTION 7.2);

 

35

--------------------------------------------------------------------------------


 

(18)         INITIATE OR SETTLE ANY LAWSUIT OR ARBITRATION PROCEEDING INVOLVING
VINTACOM ACQUISITION, OTHER THAN ACTIONS TO COLLECT DEBTS OWED TO VINTACOM
ACQUISITION;

 

(19)         RETAIN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO AUDIT THE BOOKS
AND FINANCIAL RECORDS OF VINTACOM ACQUISITION IN ACCORDANCE WITH GAAP;

 

(20)         ISSUE ANY PRESS RELEASE OF ANY TYPE WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE CHIEF EXECUTIVE OFFICER OF THK; OR

 

(21)         TAKE ANY ACTION REFERRED TO IN CLAUSES (1) THROUGH (20) ABOVE,
INCLUSIVE, RELATING TO ANY SUBSIDIARY OF VINTACOM ACQUISITION.

 


ARTICLE VIII

 


ADDITIONAL CONSIDERATION

 

8.1           Additional Consideration.  On the date set forth below, THK shall
pay to each Shareholder, the Additional Consideration (if any) calculated in
accordance with this Article VIII.

 

(a)           The Additional Consideration shall mean and be equal to five times
the positive difference, if any, obtained when the Initial Pre-Tax Earnings is
subtracted from the product of four times the Average Quarterly Pre-Tax
Earnings;

 

(b)           Any Additional Consideration shall be paid to the Shareholders in
the same proportion as the Initial Consideration paid pursuant to Section 2.2
hereof;

 

(c)           (i) One-half of any Additional Consideration shall be paid in
cash; and (ii) one-half shall be paid in shares of THK Common Stock.  The number
of shares to be issued will be equal to the quotient obtained by dividing fifty
percent (50%) of the Additional Consideration by the Measurement Date FMV as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like occurring after the Closing Date but before the end of the
Measurement Period.

 

(d)           Any Additional Consideration payable to the Shareholders hereunder
shall be paid no later than ten days after THK files with the Securities and
Exchange Commission, its quarterly report on Form 10-Q or 10-QSB or annual
report on Form 10-K or 10-KSB for the first quarter ended after the Measurement
Period.

 

(e)           Any fractional shares resulting from any of the calculations
required by this Article VIII shall be rounded up to the nearest whole number.

 

(f)            No Shareholder shall have the right to demand payment of the
Additional Consideration other than in accordance with this Article VIII.  In
addition, no Shareholder shall be entitled to pledge, borrow or otherwise obtain
the benefits of the Additional Consideration until payment of the Additional
Consideration is required to be paid by THK.

 

8.2           Additional Covenants.  THK and Vintacom Acquisition agree that
during the Measurement Period Vintacom Acquisition shall not:

 

36

--------------------------------------------------------------------------------


 

(a)           move or relocate all or a material portion of the operations of
Vintacom Acquisition, any of its Subsidiaries or the Business from Edmonton,
Alberta, Canada;

 

(b)           make any direct or indirect sale or transfer of substantially all
of the Business or ownership interests of Vintacom Acquisition; and

 

(c)           merge any other Person into Vintacom Acquisition, or cause
Vintacom Acquisition to acquire substantially all of the assets of any other
Person, without the written consent of Brad Hogg.

 


ARTICLE IX

 


INDEMNIFICATION

 

9.1           Survival of Representations and Warranties.  Notwithstanding any
other term of this Agreement or any other Document, the representations,
warranties, covenants and indemnities contained in this Agreement shall survive,
and for greater certainty will in no event merge on the Closing Date, until the
expiration of the applicable statute of limitation (with extensions).  No claim
for the recovery of Losses based upon a breach of a representation, warranty or
covenant will be barred if the statute of limitation applicable to the claim has
expired; provided that if more than one statute of limitation is applicable to
the claim or claims, the claim or claims will only be barred by the statute if
the time for bringing any claim has expired under each applicable statute. 
Notwithstanding anything to the contrary herein; claims made in good faith for
Losses first asserted in writing, but before the filing of a formal complaint,
by the party or parties seeking indemnification as provided in this Article IX
within the applicable period shall not thereafter be barred.

 

9.2           Indemnification.

 

(a)           Subject to (c) below, the Shareholders agree to jointly and
severally fully and forever indemnify and hold harmless THK and its Affiliates
including Vintacom and Vintacom Acquisition, and each of their respective
successors and assigns, together with all of their officers, directors,
employees or agents from and against any and all losses, damages, Liabilities,
obligations, costs or expenses, including reasonable attorneys’ fees and
disbursements, (any one such item being herein called a “Loss” and all such
items being herein collectively called “Losses”) which are caused by or arise
out of (1) any breach or default in the performance by any Shareholder or
Vintacom of any obligation contained in or contemplated by this Agreement or any
Document, or (2) any material breach by Vintacom or any Shareholder of a
representation or warranty contained in this Agreement, including any
schedule or Document delivered to THK pursuant hereto or in any certificate or
other instrument delivered by or on behalf of the Shareholders or Vintacom
pursuant hereto.

 

(b)           Subject to (c) below, THK agrees to indemnify and hold harmless
the Shareholders and their respective successors and assigns, from and against
any and all Losses which are caused by or arise out of (1) any default in the
performance by THK or Vintacom Acquisition of any obligation of THK contained
in, or contemplated by, this Agreement, or (2) any material breach of a
representation and warranty made by THK or Vintacom Acquisition.

 

37

--------------------------------------------------------------------------------


 

(c)           No amount of Loss or Losses shall be payable by any indemnifying
party pursuant to Section 9.2(a), in the case of Vintacom or the Shareholders,
or pursuant to Section 9.2(b), in the case of THK, unless the aggregate amount
of the Loss or Losses that are indemnifiable exceeds $50,000 and provided
further that if the aggregate amount of all Losses exceed $50,000, only the
Losses above $50,000 shall be indemnifiable hereunder provided that the minimum
threshold shall not apply to Losses arising out of, resulting from or incident
to breaches of representations and warranties set forth in Section 4.7 (Capital
Structure), 4.23 (Receivables) 4.25 (Brokers), 4.26 (Cash/Banks and Brokerage
Accounts) and 4.27 (Indebtedness) or any failure by THK to satisfy its
obligations to pay the Purchase Price under Sections 2.2 and 8.1.

 

(d)           If an indemnified party recovers a Loss or Losses from an
indemnifying party hereunder, the indemnifying party shall be subrogated, to the
extent of the recovery, to the indemnified party’s rights against any third
party with respect to the Loss or Losses subject to the subrogation rights of
any insurer providing insurance coverage under one of the indemnified party’s
policies and except to the extent that the grant of subrogation rights to the
indemnifying party is prohibited by the terms of the applicable insurance
policy.

 

(e)           The amount of any Loss or Losses owed to any indemnified party
hereunder shall be net of any insurance, indemnity, contribution or other
payments or recoveries of a like nature with respect thereto actually recovered
by the indemnified party and the indemnified party shall reimburse the
indemnifying party for any amounts so recovered and previously advanced by the
indemnifying party.

 

(f)            Each party hereby acknowledges and agrees that, from and after
the Closing and except for claims seeking equitable relief, its sole remedy
relating to the covenants, representations and warranties contained herein and
the transactions contemplated by this Agreement and the other Documents, shall
be pursuant to the indemnification provisions of this Article IX.  In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted by applicable Law, any and all other rights, claims, and causes of
action it may have against the other parties or their respective representatives
and affiliates relating to the transactions contemplated by this Agreement and
the other Documents, other than claims seeking equitable relief or for, or in
the nature, of fraud.

 

(g)           Any indemnified party seeking indemnification hereunder shall give
the indemnifying party, a notice describing in reasonable detail the facts
giving rise to the claim for indemnity, an estimate of the Loss including
reasonable detail on the assumptions used to calculate the Loss and a summary of
the relevant provisions of any agreement, document or instrument executed
pursuant hereto or in connection herewith upon which the claim is based.  After
giving the required notice, the amount of indemnification to which an
indemnified party shall be entitled under this Article IX shall be determined by
the written agreement between the indemnified party and the indemnifying party
or by a final judgment or decree of any Court of competent jurisdiction.

 

(h)           No indemnified party shall be entitled to recover from any
indemnifying party for any Loss any amount in excess of the actual damages
suffered by such indemnified party.  THK, Vintacom Acquisition, Vintacom and the
Shareholders waive any right to recover

 

38

--------------------------------------------------------------------------------


 

punitive, special, exemplary, incidental and consequential damages or for any
loss of profit or anticipated profit, nor shall any indemnified party be
entitled to recover for any amount recovered by it pursuant to any insurance
policy.

 

9.3           Third Party Claim.  If any third person asserts a claim against an
indemnified party hereunder that, if successful, might result in a claim for
indemnification against any indemnifying party hereunder, the indemnifying party
shall be given prompt written notice thereof and shall have the right (a) to
participate in the defense thereof and be represented, at its own expense, by
advisory counsel selected by it, and (b) to approve any settlement if the
indemnifying party is, or will be, required to pay any amounts in connection
therewith.  Notwithstanding the foregoing, if within ten Business Days after
delivery of the indemnified party’s notice described above, the indemnifying
party indicates in writing to the indemnified party that, as between the
parties, the claims shall be fully indemnified for by the indemnifying party as
provided herein, then the indemnifying party shall have the right to control the
defense of the claim, provided that the indemnified party shall have the right
(1) to participate in the defense thereof and be represented at its own expense
by advisory counsel selected by it, and (2) to approve any settlement if the
indemnified party’s interests are, or would be, affected thereby, which approval
shall not be unreasonably withheld, conditioned or delayed.

 


ARTICLE X

 


TAX MATTERS

 

10.1         Tax Returns.

 

(a)           Subject to Section 10.1(b) and Section 10.1(c), the Shareholders
shall prepare and file or cause to be filed when due (taking into account all
extensions properly obtained) all Tax Returns that are required to be filed by
or with respect to Vintacom for taxable years or periods ending on or before the
Closing Date.  To the extent the obligations of Vintacom for Taxes arising in
relation to such Tax Returns have not been accrued as a liability of Vintacom or
any Subsidiary as of the Closing Date, then the Shareholders shall remit or
cause such Taxes to be remitted.  THK shall prepare and file or cause to be
filed when due (taking into account all extensions properly obtained) all Tax
Returns that are required to be filed by or with respect to Vintacom and each
Subsidiary for taxable years or periods ending after the Closing Date and THK
shall remit or cause to be remitted any Taxes due in respect of such Tax
Returns.

 

(b)           From and after the Closing, the Shareholders shall jointly and
severally fully and forever indemnify THK, pursuant to, but not subject to the
limitations set forth in, Article IX, for all (1) Taxes imposed on Vintacom and
each Subsidiary for any taxable year or period, or portion thereof, that ends on
or before the Closing Date to the extent those obligations have not been accrued
as a liability as of the Closing Date and (2) Taxes of any Person (other than
Vintacom) imposed on Vintacom or any Subsidiary as a transferee or successor, by
contract or pursuant to any requirement of laws, which Taxes relate to an event
or transaction occurring on or before the Closing Date.  In the case of any
taxable period that includes (but does not end on) the Closing Date (a “Straddle
Period”), the Taxes of Vintacom or any Subsidiary (or Taxes for which Vintacom,
or any Subsidiary, is liable) for the portion of the period ending on the

 

39

--------------------------------------------------------------------------------


 

Closing Date (for which the Shareholders are liable) shall be determined based
on an interim closing of the books as of the close of business on the Closing
Date (and for this purpose, the taxable period of any partnership or other
pass-through entity in which Vintacom, or any Subsidiary, holds a beneficial
interest shall be deemed to terminate on the Closing Date), except that the
amount of any Taxes that are imposed on a periodic basis and are not based on,
or measured by, income or receipts shall be determined by reference to the
percentage that the number of days in the portion of the period ending on the
Closing Date bears to the total number of days in the period beginning after the
Closing Date.  The limitations on indemnity contained in Section 9.1(c) shall
not apply to the obligations set forth herein.

 

(c)           Notwithstanding anything herein to the contrary, the Shareholders
shall be liable for and shall pay, and pursuant to Article IX shall jointly and
severally fully and forever indemnify THK and Vintacom Acquisition against, any
real property transfer or gains Tax, sales Tax, use Tax, stamp Tax, stock
transfer Tax, or other similar Tax imposed on the transactions contemplated by
this Agreement.  The limitations on indemnity contained in Section 9.1(c) shall
not apply to the obligations set forth herein.

 

(d)           None of THK, Vintacom Acquisition and the Shareholders shall take
a position on any federal, provincial, state or local income Tax Return or in
any proceeding before any taxing authority with respect to these returns that is
inconsistent with the treatment of the transactions contemplated hereby as a
taxable stock purchase and sale.

 

10.2         Contest Provisions.

 

(a)           THK shall promptly notify the Shareholders in writing upon receipt
by THK, Vintacom Acquisition or any of their respective Affiliates of notice of
any pending or threatened federal, provincial, state, local or foreign Tax
audits, examinations or assessments which might affect the Tax liabilities for
which the Shareholders may be liable pursuant to Section 10.1 and Article IX.

 

(b)           The Shareholders shall have the right to represent Vintacom’s
interests in any Tax audit or administrative or court proceeding relating to
taxable periods ending on or before the Closing Date, and to employ counsel of
their choice at Vintacom’s expense; provided, however, that the Shareholders
shall have no right to represent Vintacom’s interest in any Tax audit or
administrative or court proceeding unless any one or more of the Shareholders
shall have first notified THK in writing of such Shareholder or Shareholders’
(the “Indemnifying Shareholder”) intention to do so and shall have agreed with
THK in writing that, as between THK and the Indemnifying Shareholders, the
Indemnifying Shareholders shall be liable for any Taxes due in respect of
taxable years or periods ending on or before the Closing Date that result from
any audit or proceeding.  Vintacom Acquisition and its representatives shall
have the right to fully participate at its expense in any audit or proceeding
and to consent to any settlement which affects a Tax period or Straddle Period
ending after the Closing Date.  THK shall have the sole right to defend Vintacom
with respect to any issue arising with respect to any Tax audit or
administrative or court proceeding relating to taxable periods ending on or
before the Closing Date to the extent THK shall have agreed in writing to forego
any indemnification under this Agreement with respect to the issue. 
Notwithstanding the foregoing, the Indemnifying Shareholders shall not be
entitled to settle, either administratively or after the commencement of

 

40

--------------------------------------------------------------------------------


 

litigation, any claim for Taxes which could adversely affect the liability for
Taxes of THK, Vintacom or any Affiliate thereof for any period after the Closing
Date to any extent (including, but not limited to, the imposition of income Tax
deficiencies, the reduction of asset basis or cost adjustments, the lengthening
of any amortization or depreciation periods, the denial of amortization or
depreciation deductions, or the reduction of loss or credit carryforwards)
without the prior written consent of THK, which consent may be withheld in the
Discretion of THK unless the Shareholders have indemnified THK in a manner
acceptable to THK against the effects of any such settlement.

 

10.3         Assistance and Cooperation.  After the Closing Date, each of the
Shareholders and THK shall (and cause their respective Affiliates to):

 

(a)           assist the other party in preparing any Tax Returns which the
other party is responsible for preparing and filing in accordance with
Section 10.1;

 

(b)           cooperate fully in preparing for any audits of, or disputes with
taxing authorities regarding, any Tax Returns of Vintacom;

 

(c)           make available to the other and to any taxing authority as
reasonably requested all information, records, and documents relating to Taxes
of Vintacom;

 

(d)           provide timely notice to the other in writing of any pending or
threatened Tax audits or assessments of Vintacom for taxable periods for which
the other may have a liability under this Article X;

 

(e)           furnish the other with copies of all correspondence received from
any taxing authority in connection with any Tax audit or information request
with respect to any such taxable period;

 

(f)            timely sign and deliver any certificates or forms necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes relating to sales, transfer and
similar Taxes;

 

(g)           timely provide, to the other, powers of attorney or similar
authorizations necessary to carry out the purposes of this Article X;

 

(h)           retain all books and records with respect to Tax matters pertinent
to Vintacom relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by the other party, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any taxing
authority; and

 

(i)            give the other party reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
other party so requests, allow the other party to take possession of such books
and records or obtain copies of same.

 

41

--------------------------------------------------------------------------------


 


ARTICLE XI

 


MISCELLANEOUS

 

11.1         Notices.  All notes or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally or be commercial messenger, (ii) one Business Day following
deposit with a recognized overnight courier service, provided deposit occurs
prior to the deadline imposed by the service for overnight deliver, (iii) when
transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and notice is sent by an additional method provided
hereunder, in each case above provided the communication is addressed to the
intended recipient thereof as set forth below:

 

If to THK or Vintacom Acquisition to:

 

 

 

 

 

CGI Holding Corporation d/b/a

 

 

Think Partnership Inc.

 

 

5 Revere Drive

 

 

Suite 510

 

 

Northbrook, IL 60062

 

 

Attn: Gerard M. Jacobs

 

 

Fax: 847-562-0178

 

 

email: gerry.jacobs@thinkpartnership.com

 

 

 

With a copy to:

 

Shefsky & Froelich Ltd.

 

 

111 East Wacker Drive

 

 

Suite 2800

 

 

Chicago, Illinois 60601

 

 

Attn: Michael J. Choate

 

 

Fax: 312-275-7554

 

 

email: mchoate@shefskylaw.com

 

 

 

If to the Shareholders, Vintacom or the Agent:

 

 

 

 

 

Brad Hogg

 

 

210 10335 178 Street

 

 

Edmonton, Alberta Canada

 

 

T5S 1R5

 

 

Fax: 780-443-4883

 

 

email: bhogg@vintacom.com

 

 

 

With a copy to:

 

Miller Thomson LLP

 

 

2700, 10155-102 Street

 

 

Edmonton Alberta Canada

 

 

T5G 4G8

 

 

Attention: Joseph W. Yurkovich Q.C.

 

 

Fax: 780-424-5866

 

 

email: jyurkovich@millerthomson.com

 

42

--------------------------------------------------------------------------------


 

11.2         Entire Agreement.  This Agreement and the other Documents embody
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in the Documents shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

11.3         Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

11.4         Assignment.  Neither this Agreement, nor any right hereunder, may
be assigned by any of the Parties without the prior written consent of the other
Parties.

 

11.5         Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
Parties hereto.

 

11.6         Waivers.  The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the Party entitled to the benefits of such terms or provisions.  No
waiver or consent shall be deemed to be or shall constitute a waiver or consent
with respect to any other terms or provisions of this Agreement, whether or not
similar.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.  No failure or delay by a Party in exercising any
right, power or remedy under this Agreement, and no course of dealing between
the Parties hereto, shall operate as a waiver of any the right, power or remedy
of the Party.  No single or partial exercise of any right, power or remedy under
this Agreement by a Party, nor any abandonment or discontinuance of steps to
enforce any right, power or remedy, shall preclude any Party from any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.  The election of any remedy by a Party shall not constitute a waiver
of the right of the Party to pursue other available remedies.  No notice to or
demand on a Party not expressly required under this Agreement shall entitle the
party receiving notice or demand to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the Party
giving notice or demand to any other or further action in any circumstances
without notice or demand.

 

11.7         No Third Party Beneficiary.  Except as otherwise provided herein,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the Parties and their
respective heirs, personal representatives, legal representatives, successors
and permitted assigns, any rights or remedies under or by reason of this
Agreement.  Notwithstanding the foregoing, the indemnified entities and persons
referred to in Article IX are expressly acknowledged to be third party
beneficiaries of this Agreement.

 

11.8         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the

 

43

--------------------------------------------------------------------------------


 

economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party.  Upon determining that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby are fulfilled to the extent possible.

 

11.9         Publicity.  Neither Vintacom nor the Shareholders shall make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or otherwise communicate with
any news media without the prior written consent of THK, except as may be
required by Law. Neither THK nor Vintacom Acquisition shall make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the Shareholders, except as required
by Law or the rules and regulations of the American Stock Exchange as determined
by THK in its Discretion.

 

11.10       Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the
internal laws of the State of Illinois without giving effect to the conflict of
law principles thereof.

 

11.11       Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts, either manually or via facsimile or electronic
transmission of signatures, each of which shall be deemed an original but all of
which together shall constitute one and the same agreement.

 

11.12       Headings.  The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11.13       Expenses.  Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring the costs and expenses, whether or not the Closing shall have
occurred.

 

11.14       Further Assurances.  At any time, and from time to time, after the
Closing Date each Party shall execute and deliver such other instruments of
sale, transfer, conveyance, assignment and confirmation as may be reasonably
requested in order to more effectively carry forth the terms and conditions of
this Agreement and the Documents.

 

11.15       Arbitration.  Any controversy, dispute or claim arising out of, or
in connection with, this Agreement shall be settled by final and binding
arbitration to be conducted by an arbitration tribunal in Chicago, Illinois,
pursuant to the rules of the American Arbitration Association.  The arbitration
tribunal shall consist of one arbitrator.  If the parties cannot agree on the
arbitrator, the office of the American Arbitration Association in Chicago,
Illinois shall make the necessary appointment.  The decision or award of the
arbitrator shall be final, and judgment upon the decision or award may be
entered in any competent court or application may be made to any competent court
for judicial acceptance of the decision or award and an order of

 

44

--------------------------------------------------------------------------------


 

enforcement.  Any procedural matter not covered by these rules shall be governed
by the procedural law of the State of Illinois. Notwithstanding anything to the
contrary herein, any party may apply to any court having jurisdiction to enforce
this Agreement to seek provisional injunctive relief so as to maintain the
status quo until the arbitration award is rendered or the dispute is otherwise
resolved.

 

11.16       Incorporation by Reference.  Each Exhibit and Schedule to this
Agreement is hereby incorporated into this Agreement by reference thereto, with
the same legally binding force and effect as if such Exhibit or Schedule were
fully set forth herein.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

CGI HOLDING CORPORATION, d/b/a THINK
PARTNERSHIP INC.

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

VINTACOM ACQUISITION, ULC

 

 

 

 

By:

/s/ Gerard M. Jacobs

 

 

Name:

Gerard M. Jacobs

 

 

Title:

President

 

 

 

 

 

VINTACOM HOLDINGS INC.

 

 

 

 

By:

/s/ Brad Hogg

 

 

Name:

Brad Hogg

 

 

Title:

President

 

 

 

 

 

AGENT

 

 

 

 

By:

/s/ Brad Hogg

 

 

Name:

Brad Hogg

 

 

 

 

 

SHAREHOLDERS

 

 

 

 

 

/s/ Brad Hogg

 

 

 

BRAD HOGG

 

 

 

 

 

 

/s/ Kim Eykelbloom

 

 

 

KIM EYKELBLOOM

 

 

 

 

 

 

/s/ Mike Baldock

 

 

 

MIKE BALDOCK

 

 

 

 

 

 

/s/ Terry Schultz

 

 

 

TERRY SCHULTZ

 

 

 

 

 

 

/s/ Jeff Hogg

 

 

 

JEFF HOGG

 

 

46

--------------------------------------------------------------------------------


 

Vintacom Disclosure Schedules

 

These schedules are provided pursuant to that Agreement among CGI Holding
Corporation (d/b/a Think Partnership Inc.), Vintacom Acquisition Company, ULC,
Vintacom Holdings Inc., and the Shareholders of Vintacom Holdings Inc. dated
December 2, 2005 (the “Agreement”).

 

All matters disclosed herein, and each of the warranties, covenants and
representations given or made by the Vendors, or any of them, shall each be read
as having been made and having been given subject to the information,
exceptions, qualifications and limitations set out in the entirety of these
Schedules, notwithstanding a specific reference to one or more sections of the
Agreement in each schedule.

 

Schedule 3.5:

 

The Transferred Information is comprised of the general employee information
previously provided to THK in that certain letter dated December 2, 2005 (the
“Letter”), and maintained by Vintacom Media Group Inc., being years of service,
remuneration and general employment terms.

 

Schedule 4.1:

 

Vintacom is an Alberta corporation, incorporated under Alberta Business
Corporations Act, and is not registered extra-provincially in any foreign
jurisdiction.

 

Schedule 4.2:

 

Section 4.2(a):

 

The Subsidiaries of Vintacom are:

 

1.     Vintacom Media Group Inc. (incorporated under Alberta Business
Corporations Act);

 

2.     Vintacom Software Systems Inc. (incorporated under Alberta Business
Corporations Act);

 

3.     Vintacom Internet Services Inc. (incorporated under Alberta Business
Corporations Act);

 

4.     Intipro Dating Inc. (incorporated under Alberta Business Corporations
Act);

 

5.     Relationship Exchange Holdings Ltd. (incorporated under Alberta Business
Corporations Act); and

 

6.     Relationship Exchange Limited, previously Relationship Exchange Company,
being a subsidiary of Relationship Exchange Holdings Ltd. (originally
incorporated as an unlimited liability company under Nova Scotia Companies Act,
but converted to normal company and subsequently exported and continued under
the Alberta Business Corporations Act as at August 23, 2005).

 

47

--------------------------------------------------------------------------------


 

Section 4.2(b):

 

The Subsidiaries are not registered extra-provincially in any foreign
jurisdiction.

 

Schedule 4.6:

 

Notification of the completion of the transaction must be provided by the
non-resident purchaser within 30 days of closing, pursuant to the provisions of
the Investment Canada Act.

 

Schedule 4.7:

 

Provided in the Letter. .

 

Schedule 4.8:

 

Attached are: (a) the audited consolidated financial statements for Vintacom
Holdings Inc. as of December 31, 2004 attached as Schedule 4.8.1; and (b) the
unaudited consolidated financial statements of Vintacom Holdings Inc. for the
six (6) month period ended June 30, 2005 attached as Schedule 4.8.2.

 

Schedule 4.9:

 

No changes in the ordinary course of conduct of Businesses or Material Adverse
Effect since Dec 31/04, except for the following:

 

Vintacom Media Group Inc. (“Vintacom”) has received a Goods and Services Tax
(“GST”) reassessment in respect of the period from January 1, 2002 to
December 31, 2004, and has also received income tax reassessments for the
periods ending December 31, 2003 and December 31, 2004.  Details of all such
matters have been provided to THK.

 

In all other respects, operations conducted during 2005 are materially
consistent with operations conducted as at the end of the period covered by the
Financial Statements.

 

Schedule 4.10:

 

Section 4.10(a): Nil

 

Section 4.10(b): Real property under lease or license (no real property is owned
by Vintacom) is set out in the Letter.

 

Section 4.10(c): Nil

 

48

--------------------------------------------------------------------------------


 

Schedule 4.11:

 

A true, correct and complete list of all Tangible Personal Property owned by
Vintacom or any Subsidiary was previously provided under Schedule F, Due
Diligence.

 

List of Leased Personal Property:

 

Vintacom has previously delivered to THK true, correct and complete list of all
Tangible Personal Property leased by Vintacom or any Subsidiary under
Schedule G, Due Diligence, and copies of such agreements.

 

Schedule 4.13:

 

Details are set out in the Letter.

 

Schedule 4.14:

 

Details provided in the Letter.

 

Schedule 4.15:

 

Details provided in the Letter.

 

Schedule 4.16:

 

Section 4.16(a):

 

Employee names, titles, compensation and years of service have been provided in
the Letter.

 

Section 4.16(b):

 

The Audited Financials do not accrue vacation time for employees or internal
contractors (this is exhausted annually by most employees, and balances
remaining are not carried forward, provided that statutory minimums will
generally be paid out).  In practice, all vacation time is generally exhausted.
Vacation entitlements are as follows:

 

(a): Staff less than 2 years service:  The current plan provides 10 vacation
days plus 5 sick days plus 3 additional paid days, provided staff cannot take
more than 10 consecutive days without supervisor approval.

 

(b): Staff more than 2 years: Same as above, but 15 (instead of 10) vacation
days and 5 (instead of 3) additional days, and employees and cannot take more
than 15 consecutive days without supervisor approval.

 

No other employee benefits, as of closing, will be accrued or owing.

 

49

--------------------------------------------------------------------------------


 

Section 4.16(c):

 

Details were provided in the Letter.

 

Section 4.16(d):

 

Details provided in the Letter.

 

Schedule 4.19:

 

Section 4.19(a)(1): Direct or indirect interests in any competitor, supplier or
customer of Vintacom:

 

1. Brad Hogg will have an interest as shareholder in Precision Play Media Inc.

 

2. Kim Eykelboom is the sole shareholder of Viral Productions Inc., owner of
“Coupleme.com” and various other web dating properties owned by that corporation
which are currently administered under a services agreement with Relationship
Exchange Company.

 

Section 4.19(a)(2): Direct or indirect interests in any assets of Vintacom:
Details provided in the Letter.

 

Section 4.19(a)(3): Indebtedness to Vintacom: Details provided in the Letter.

 

Section 4.19(b): Indebtedness by Vintacom to officer, director, shareholder or
their affiliates: Details provided in the Letter.

 

Schedule 4.20:

 

Current litigation:  Details provided in Letter.

 

GST/income reassessments by Canada Revenue Agency, as detailed above.

 

Schedule 4.21:

 

Details provided in Letter.

 

50

--------------------------------------------------------------------------------


 

Schedule 4.25:

 

Nil.

 

Schedule 4.26:

 

Banking Relationships: Details provided in Letter.

 

Schedule 4.28:

 

Material contracts: Details provided in Letter.

 

Section 4.28(j): Powers of attorney:  None

 

Section 4.28(k): Capital expenditures in excess of $10,000:  No contracts
currently in place, but anticipated Dell purchase contract to be finalized after
closing as per budget supplied.

 

Section 4.28(l): Loans to other Persons in excess of $10,000: As at Closing, nil

 

Schedule 7.1:

 

See Schedule 4.16(a) above.

 

51

--------------------------------------------------------------------------------